Exhibit 10.1


--------------------------------------------------------------------------------



ASSET PURCHASE AGREEMENT
between
PRESS-ENTERPRISE COMPANY,
as the Seller,
AHC CALIFORNIA PROPERTIES, LLC
and
A. H. BELO MANAGEMENT SERVICES INC.,
as the Affiliated Sellers,
and
FREEDOM COMMUNICATIONS HOLDINGS, INC.,
as the Buyer,
Dated as of October 9, 2013



--------------------------------------------------------------------------------




 

--------------------------------------------------------------------------------




TABLE OF CONTENTS

--------------------------------------------------------------------------------

 
Page
ARTICLE I DEFINITIONS
1
Section 1.1 Certain Defined Terms
1
Section 1.2 Table of Definitions
9
ARTICLE II PURCHASE AND SALE
12
Section 2.1 Purchase and Sale of Assets
12
Section 2.2 Excluded Assets
14
Section 2.3 Assumed Liabilities
15
Section 2.4 Excluded Liabilities
16
Section 2.5 Consents to Certain Assignments
17
Section 2.6 Consideration
18
Section 2.7 Closing
18
Section 2.8 Pre-Closing Adjustment of Purchase Price.
21
Section 2.9 Post-Closing Adjustment of Purchase Price.
21
Section 2.10 Purchase Price Allocation; Withholding
24
Section 2.11 Adjustment Escrow
25
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLER
26
Section 3.1 Organization and Qualification
26
Section 3.2 Authority
26
Section 3.3 No Conflict; Required Filings and Consents
27
Section 3.4 Transferred Assets
28
Section 3.5 Financial Statements; No Undisclosed Liabilities
28
Section 3.6 Absence of Certain Changes or Events
29
Section 3.7 Compliance with Law; Permits
30
Section 3.8 Litigation
31
Section 3.9 Employee Plans
31
Section 3.10 Labor and Employment Matters
32
Section 3.11 Insurance
33
Section 3.12 Real Property
34
Section 3.13 Intellectual Property
35
Section 3.14 Taxes
36
Section 3.15 Environmental Matters
37
Section 3.16 Material Contracts
39
Section 3.17 Customers and Suppliers
40
Section 3.18 Inventory
40
Section 3.19 Brokers
40
Section 3.20 Related Party Transactions
40
 
 


i
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)





 
Page
Section 3.21 Unlawful Payments
40
Section 3.22 Exclusivity of Representations and Warranties
41
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE BUYER
41
Section 4.1 Organization and Qualification
41
Section 4.2 Authority
41
Section 4.3 No Conflict; Required Filings and Consents
41
Section 4.4 Financing
42
Section 4.5 Brokers
42
Section 4.6 Buyer’s Investigation and Reliance with Respect to the Business
42
Section 4.7 Buyer’s Investigation and Reliance with Respect to the AHC Real
Property
43
ARTICLE V COVENANTS
46
Section 5.1 Conduct of Business Prior to the Closing
46
Section 5.2 Covenants Regarding Information
48
Section 5.3 Notification of Certain Matters
50
Section 5.4 Intercompany Arrangements
50
Section 5.5 Employee Matters
50
Section 5.6 Confidentiality
53
Section 5.7 Consents and Filings; Further Assurances
55
Section 5.8 Use of Names
56
Section 5.9 Refunds and Remittances
56
Section 5.10 Exclusivity
57
Section 5.11 No Solicitation
57
Section 5.12 Bulk Transfer Laws
58
Section 5.13 Public Announcements
58
Section 5.14 Relocation Expenses
59
Section 5.15 Buyer’s Release Regarding AHC Real Property
59
ARTICLE VI TAX MATTERS
60
Section 6.1 Periodic Taxes
60
Section 6.2 Refunds
61
Section 6.3 Tax Cooperation
61
Section 6.4 Transfer Taxes
61
ARTICLE VII CONDITIONS TO CLOSING
62
Section 7.1 General Conditions
62
Section 7.2 Conditions to Obligations of the Seller
62
Section 7.3 Conditions to Obligations of the Buyer
63
ARTICLE VIII INDEMNIFICATION
64
Section 8.1 Survival of Representations, Warranties and Covenants
64
Section 8.2 Indemnification by the Seller
65
Section 8.3 Indemnification by the Buyer
65
Section 8.4 Procedures
66
Section 8.5 Limits on Indemnification
68


ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)





 
Page
Section 8.6 Assignment of Claims
70
Section 8.7 Exclusivity
71
Section 8.8 Nature of Payments
71
ARTICLE IX TERMINATION
71
Section 9.1 Termination
71
Section 9.2 Effect of Termination
72
ARTICLE X GENERAL PROVISIONS
73
Section 10.1 Fees and Expenses
73
Section 10.2 Amendment and Modification
73
Section 10.3 Waiver
74
Section 10.4 Notices
75
Section 10.5 Interpretation
75
Section 10.6 Entire Agreement
75
Section 10.7 No Third-Party Beneficiaries
76
Section 10.8 Governing Law
76
Section 10.9 Submission to Jurisdiction
76
Section 10.10 Disclosure Generally
76
Section 10.11 Personal Liability
76
Section 10.12 Assignment; Successors
77
Section 10.13 Enforcement
77
Section 10.14 Currency
77
Section 10.15 Severability
77
Section 10.16 Waiver of Jury Trial
78
Section 10.17 Counterparts; Electronic Signatures
78
Section 10.18 Time of Essence
78
Section 10.19 No Presumption Against Drafting Party
78




iii



--------------------------------------------------------------------------------




EXHIBITS AND SCHEDULES


Exhibit A        Form of Assignment of Intellectual Property
Exhibit B        Form of Assumption Agreement
Exhibit C        Form of Bill of Sale
Exhibit D        Form of Limited Guaranty
Exhibit E        Form of Transition Services Agreement
Exhibit F        Form of Adjustment Escrow Agreement
Exhibit G        Legal Description of AHC Land
Exhibit H        Buyer’s Pro Forma
Exhibit I        Form of Grant Deed
Exhibit J        Form of Deed Restriction
Exhibit K        Form of Construction Easement
Exhibit L        AHC Real Property Disclosure Items


Schedule 1.1(a)    Accounting Rules
Schedule 1.1(b)    Definition of Business
Schedule 1.1(c)    Knowledge Persons
Schedule 1.1(d)    Net Working Capital
Schedule 2.1    Affiliated Transferred Assets
Schedule 2.1(b)    Assumed Contracts
Schedule 2.2(c)    Excluded Names and Marks
Schedule 2.2(j)    Other Excluded Assets
Schedule 2.4(e)    Enhanced Severance Arrangements
Schedule 2.7(b)    Required Consents


Disclosure Schedules    

i
 

--------------------------------------------------------------------------------




ASSET PURCHASE AGREEMENT
ASSET PURCHASE AGREEMENT, dated as of October 9, 2013 (this “Agreement”),
between Press-Enterprise Company, a Delaware corporation (the “Seller”), AHC
California Properties, LLC, a Delaware limited liability company (“AHC
California”), and A. H. Belo Management Services Inc., a Delaware corporation
(“AHBMS” and, together with AHC California and AHBMS, the “Affiliated Sellers”),
on the one hand, and Freedom Communications Holdings, Inc., a Delaware
corporation (the “Buyer”).
RECITALS
A.    The Seller is engaged in the Business (as defined below).
B.    The Seller wishes to sell to the Buyer, and the Buyer wishes to purchase
from the Seller, the Business, and in connection therewith the Buyer is willing
to assume certain liabilities and obligations of the Seller relating thereto,
all upon the terms and subject to the conditions set forth herein. Further, the
Affiliated Sellers wish to sell to the Buyer, and the Buyer wishes to purchase
from the Affiliated Sellers, certain assets related to, used or held for use in
connection with the Business, and in connection therewith the Buyer is willing
to assume certain liabilities and obligations of the Affiliated Sellers relating
thereto.
AGREEMENT
In consideration of the foregoing and the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, the parties agree as
follows:
ARTICLE I
DEFINITIONS
Section 1.1    Certain Defined Terms. For purposes of this Agreement:
“Accounting Principles” means the accounting principles, policies and practices
used in the preparation of the Balance Sheet, applied on a consistent basis in
accordance with GAAP.
“Action” means any claim, action, suit, arbitration, proceeding, inquiry or
investigation, or any appeal from any of the foregoing, by or before any
Governmental Authority.
“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, such first Person; provided that Belo Corp., a
Delaware corporation, shall not be

 

--------------------------------------------------------------------------------




deemed an Affiliate of the Seller; provided, further, that each Affiliated
Seller shall be deemed an Affiliate of the Seller.
“AHC Deed” shall mean a Grant Deed for the AHC Real Property in the form
attached hereto as Exhibit I.
“AHC Deed Restriction” shall mean a Deed Restriction for the AHC Real Property
in the form attached hereto as Exhibit J.
“AHC Fixtures” shall mean the fixtures which are located at and affixed to any
of the AHC Improvements as of the date hereof and as of the Closing Date.
“AHC Improvements” shall mean the buildings, improvements, and structures
located on the AHC Land.
“AHC Land” shall mean that certain parcel of land and appurtenances thereto more
particularly described on Exhibit G including AHC California’s right, title and
interest in and to all rights-of-way, open or proposed streets, alleys,
easements, strips or gores of land appurtenant thereto.
“AHC Licenses and Permits” shall mean, collectively, to the extent assignable,
all licenses, permits, approvals, authorizations, certificates of occupancy,
dedications, subdivision maps and entitlements now or hereafter issued, approved
or granted by any Governmental Authority to AHC California in connection with
the AHC Real Property, together with all renewals and modifications thereof.
“AHC Personal Property” shall mean all of the right, title, and interest of AHC
California in and to the tangible personal property which is located at and used
solely in connection with any of the AHC Real Property as of the Closing Date,
but specifically excluding any computer software which is licensed to AHC
California or which Seller deems proprietary. AHC Personal Property shall not
include (i) any appraisals or other economic evaluations of, or projections with
respect to, all or any portion of the AHC Property, including, without
limitation, budgets prepared by or on behalf of AHC California or any affiliate,
and (ii) any documents, materials or information which are subject to
attorney/client, work product or similar privilege, which constitute attorney
communications with respect to the purchase of the AHC Property by AHC
California, or which are subject to a confidentiality agreement.
“AHC Property” shall mean the AHC Real Property, the AHC Personal Property and
to the extent transferable, all of AHC California’s right, title and interest in
and to the following tangible and intangible assets of any nature relating
solely to the AHC Real Property and/or the AHC Personal Property: (a) all
warranties upon the AHC Improvements or the AHC

2



--------------------------------------------------------------------------------




Personal Property, (b) rights to any plans, specifications, engineering studies,
reports, drawings, and prints relating to the construction, reconstruction,
modification, and alteration of Improvements located at the Real Property on the
date hereof, (c) all works of art, graphic designs, and other intellectual or
intangible property used by AHC California in connection with the AHC Property,
including any trade name associated with the AHC Improvements, (d) all claims
and causes of action arising out of or in connection with the AHC Property after
the Closing Date, and (e) the AHC Licenses and Permits (the items described in
the foregoing clauses (a) through (d), collectively, the “AHC Intangible
Property”).
“AHC Real Property Disclosure Items” shall mean the items referenced on Exhibit
L hereto.
“AHC Real Property” shall mean the AHC Land, the AHC Improvements, and the AHC
Fixtures.
“Ancillary Agreements” means the Bill of Sale, the Assumption Agreement, the
Assignment of Intellectual Property, the Adjustment Escrow Agreement, the
Transition Services Agreement and all other agreements, documents and
instruments required to be delivered by any party pursuant to this Agreement or
any of the foregoing documents referenced in this definition.
“Assignment of Intellectual Property” means an assignment agreement,
substantially in the form attached hereto as Exhibit A.
“Assumption Agreement” means an assignment and assumption agreement,
substantially in the form attached hereto as Exhibit B.
“Balance Sheet Principles” means, collectively, the Accounting Principles and
the additional rules set forth on Schedule 1.1(a); provided, that in the event
of a conflict between the Accounting Principles and the rules set forth on
Schedule 1.1(a), the rules set forth on Schedule 1.1(a) apply.
“Bill of Sale” means a bill of sale, substantially in the form attached hereto
as Exhibit C.
“Business” means the business as set forth and described on Schedule 1.1(b).
“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in The City of New
York, New York.
“Business Employees” means all individuals employed by the Seller immediately
prior to the Closing Date (including (i) those on military leave and family and
medical leave, (ii) those on approved leaves of absence, but only to the extent
they have reemployment rights

3



--------------------------------------------------------------------------------




guaranteed under federal or state Law, under any applicable collective
bargaining agreement or under any leave of absence policy of the Seller and
(iii) those on short-term disability under the Seller’s short-term disability
program (“Leave Employees”)), whose duties relate to the operations of the
Business regardless of the company payroll on which such individuals are listed.
“Buyer Material Adverse Effect” means any event, change, occurrence or effect
that would prevent, materially delay or materially impede the performance by the
Buyer of its obligations under this Agreement or the consummation of the
transactions contemplated hereby.
“Buyer’s Pro Forma” shall mean the pro forma title insurance policy bearing
Policy No. 625545 provided to Seller by the Title Company, and attached hereto
as Exhibit H.
“Code” means the Internal Revenue Code of 1986, as amended, and all rules and
regulations promulgated thereunder, as in effect from time to time.
“Construction Easement” shall mean an easement in the form attached hereto as
Exhibit K.
“Contract” means any contract, agreement, arrangement or understanding, whether
written or oral and whether express or implied.
“control,” including the terms “controlled by” and “under common control with,”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, as trustee or executor, as general partner or
managing member, by Contract or otherwise, including the ownership, directly or
indirectly, of securities having the power to elect a majority of the board of
directors or similar body governing the affairs of such Person.
“Employee Plans” means all “employee benefit plans” within the meaning of
Section 3(3) of ERISA, all formal written plans and all other compensation and
benefit plans, Contracts (including employment, consulting, severance or other
similar Contract), policies, programs and arrangements of the Seller (other than
routine administrative procedures) in connection with the Business in effect as
of the date hereof, including all pension, profit sharing, savings and thrift,
bonus, stock bonus, stock option or other cash or equity-based incentive or
deferred compensation, severance pay and medical and life insurance plans in
which any of the Business Employees or their dependents participate.
“Encumbrance” means any charge, claim, limitation, condition, equitable
interest, mortgage, lien, option, pledge, security interest, easement,
encroachment, right of first refusal, adverse claim or other restriction of any
kind, including any restriction on, or transfer or other

4



--------------------------------------------------------------------------------




assignment, as security or otherwise, of or relating to, use, quiet enjoyment,
voting, transfer, receipt of income or exercise of any other attribute of
ownership, whether voluntarily incurred or arising by operation of Law, and
includes any agreement to give any of the foregoing in the future, and any
contingent sale or other title retention agreement or lease in the nature
thereof.
“Excluded Building” means that certain office tower located at 3450 Fourteenth
Street, Riverside, California, which was sold by the Seller to the County of
Riverside, a political subdivision of the State of California.
“GAAP” means United States generally accepted accounting principles as in effect
from time to time.
“Governmental Authority” means any national, federal, regional, state,
provincial, local or other governmental, regulatory or administrative authority,
agency or commission or any judicial or arbitral body.
“Intellectual Property” means all intellectual property rights arising from or
associated with the following, whether protected, created or arising under the
laws of the United States or any other jurisdiction: (i) trade names, trademarks
and service marks (registered and unregistered), domain names and other Internet
addresses or identifiers (collectively, “Domain Names”), trade dress and similar
rights and applications to register any of the foregoing (collectively,
“Marks”); (ii) patents and patent applications and rights in respect of utility
models or industrial designs (including all continuations, divisions, or
reissues thereof) (collectively, “Patents”); (iii) all rights of authorship,
including exclusive exploitation rights, copyrights, moral rights, publicity
rights, database rights, mask works and registrations and applications therefor
(collectively, “Copyrights”); and (iv) trade secrets, know-how, inventions,
discoveries, methods, processes, technical data, specifications, research and
development information, technology, software, data bases and other proprietary
or confidential information, including customer lists, in each case that derives
economic value (actual or potential) from not being generally known to other
Persons who can obtain economic value from its disclosure or use, but excluding
any Copyrights or Patents that cover or protect any of the foregoing
(collectively, “Trade Secrets”).
“IRS” means the Internal Revenue Service of the United States.
“June 1 Letter” means that certain letter from Daniel J. Blizzard, Secretary and
Assistant Treasurer of Covenantor to Dan Chudy, Ph.D, CBO of the Community
Development Department of the City of Riverside, dated June 1, 2013.
“Knowledge” with respect to the Seller or any Affiliated Seller means the actual
knowledge of the Persons listed in Schedule 1.1(c).

5



--------------------------------------------------------------------------------




“Law” means any federal, state, local, municipal, foreign or other law, statute,
legislation, constitution, principle of common law, resolution, ordinance, code,
edict, decree, proclamation, treaty, convention, rule, regulation, ruling,
directive, pronouncement, requirement, specification, determination, decision,
opinion or interpretation issued, enacted, adopted, passed, approved,
promulgated, made, implemented or otherwise put into effect by or under the
authority of any Governmental Authority.
“Leaseback Agreement” means that certain Interim Lease, dated as of July 2,
2013, by and between the County of Riverside, a political subdivision of the
State of California, and the Seller, with respect to a portion of the Excluded
Building.
“Liability” means any direct or indirect liability, indebtedness, obligation,
commitment, expense, claim, deficiency, guaranty or endorsement of or by any
Person of any type, whether accrued, absolute, contingent, matured, unmatured,
liquidated, unliquidated, known or unknown.
“Limited Guaranty” means a limited guaranty from A. H. Belo Corporation, a
Delaware corporation (the “Parent”), in favor of the Buyer substantially in the
form attached hereto as Exhibit D.
“Material Adverse Effect” means any event, change, occurrence or effect that,
individually or in the aggregate, (a) is or would reasonably be expected to be
materially adverse to the Business, assets, liabilities, condition (financial or
otherwise) or results of operations of the Business, taken as a whole, relative
to the past performance of the Business or (b) materially impairs the ability of
the Seller or any Affiliated Seller to consummate, or prevents or materially
delays, any of the Transactions or would reasonably be expected to do so;
provided, however, that Material Adverse Effect shall not include any event,
change, occurrence or effect resulting from (i) general changes or developments
in the industry in which the Business operates, including changes and
developments to the Business that are consistent with general industry trends,
(ii) changes in global, national or regional political conditions (including any
outbreak or escalation of hostilities or any acts of war or terrorism) or in
general economic, business, regulatory, political or market conditions or in
national or global financial markets, (iii) natural disasters or calamities,
(iv) any actions (or omissions of actions) expressly required under this
Agreement or taken at the specific request of the Buyer, (v) changes in any
applicable Laws or applicable accounting regulations or principles or
interpretations thereof, or (vi) the announcement or pendency of this Agreement
or any of the Transactions; provided, that with respect to clauses (i), (ii),
(iii), and (v), the impact of such event, change, occurrence or effect is not
disproportionately adverse to (x) the Business, taken as a whole, relative to
other participants in the industry in which the Business operates or (y) the
value of the AHC Land and AHC Improvements.

6



--------------------------------------------------------------------------------




“Net Working Capital” means, as at a specified date and without duplication, an
amount (which may be positive or negative) equal to (i) the consolidated current
assets of the Business, other than the Excluded Assets (the “Current Assets”)
minus (ii) the consolidated current liabilities of the Business, other than the
Excluded Liabilities (the “Current Liabilities”), in each case, including any
current assets and current liabilities of the Seller or AHC California related
to the AHC Property or resulting from the Assumed Contracts and calculated in
accordance with the Balance Sheet Principles. Schedule 1.1(d) sets forth the
specific line items included in Current Assets and Current Liabilities and an
illustrative calculation of Net Working Capital as of the Balance Sheet Date.
“New Office Building” means that certain Leased Real Property located at 1955
Chicago Avenue, Suite 200, Riverside, California.
“Office Relocation” means the relocation of the operations of the Business
currently conducted in the Excluded Building to the New Office Building.
“Order” means any: (a) order, judgment, injunction, edict, decree, ruling,
pronouncement, determination, decision, opinion, verdict, sentence, subpoena,
writ or award issued, made, entered, rendered or otherwise put into effect by or
under the authority of any court, administrative agency or other Governmental
Authority or any arbitrator or arbitration panel; or (b) Contract with any
Governmental Authority entered into in connection with any Action.
“Permitted Encumbrance” means (i) statutory liens for current Taxes not yet due
or delinquent or the validity or amount of which is being contested in good
faith by appropriate proceedings, (ii) mechanics’, carriers’, workers’,
repairers’ and other similar liens arising or incurred in the ordinary course of
business securing obligations that are not due and payable or the validity or
amount of which is being contested in good faith by appropriate proceedings,
(iii) pledges, deposits or other liens securing the performance of bids, trade
contracts, leases or statutory obligations (including workers’ compensation,
unemployment insurance or other social security legislation) arising or incurred
in the ordinary course of business, and (iv) any Encumbrances that do not,
individually or in the aggregate, materially detract from the value of the
Transferred Assets or materially impair the continued ownership, use and
operation of the Transferred Assets in the Business as currently conducted.
“Person” means an individual, corporation (including any non‑profit
corporation), partnership, limited liability company, limited liability
partnership, joint venture, syndicate, person, estate, trust, association,
cooperative, foundation, society, political party, union, firm, organization or
other entity, including any Governmental Authority, and including any successor,
by merger or otherwise, of any of the foregoing.

7



--------------------------------------------------------------------------------




“Related Party” Each of the following shall be deemed to be a “Related Party”:
(a) each individual who is, or who has in the past two years been, an officer of
the Seller; (b) any spouse, parent, child or sibling of each of the individuals
referred to in clause “(a)” above; and (c) any Person (other than the Seller) in
which any one of the individuals referred to in clauses “(a)” and “(b)” above
holds (or in which more than one of such individuals collectively hold),
beneficially or otherwise, a controlling interest or a voting or equity interest
material to such Person.
“Representatives” means, with respect to any Person, the officers, directors,
employees, agents, accountants, advisors, bankers and other representatives of
such Person.
“Return” means any return, declaration, report, statement, information statement
and other document required to be filed with respect to Taxes.
“Seller Taxes” means any and all Taxes (a) arising from or with respect to the
Transferred Assets or the operation of the Business that are incurred in or
attributable to any period, or any portion of any period, ending on or prior to
the Closing Date (including any Taxes that are the Liability of the Seller
pursuant to Section 6.1); and (b) of the Seller, any Affiliated Seller or any of
their Affiliates for any period that is not related to the Transferred Assets or
the Business that could become a Liability of, or be assessed or collected
against, the Buyer, or that could become an Encumbrance on the Transferred
Assets, including, without limitation, any Liability of Seller or any Affiliated
Seller for the Taxes of any other Person under Treasury Regulation Section
1.1502-6 (or any similar provision of state, local or foreign law), as a
transferee or successor, by contract (other than any Assumed Contract) or
otherwise or any Liability for Transfer Taxes except to the extent allocated to
Buyer pursuant to Section 6.4.
“Straddle Period” means any taxable period beginning on or before the Closing
Date and ending after the Closing Date.
“Survey” or "Surveys" shall mean, individually, or collectively, those certain
ALTA surveys of the Land and Improvements commissioned by the Buyer or the
Seller in connection with the Buyer’s investigation of the Property, to be
performed by Albert A. Webb and Associated relating to Work Order 13-0001 and
Foresight Engineering Inc. relating to Project No. 176-122.
“Target Net Working Capital” means $1,910,726.
“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, branch profits, license, payroll, employment, excise, severance,
stamp, occupation, premium, windfall profits, escheat, environmental, customs
duties, capital stock, franchise, profits, withholding, social security,
unemployment, disability, real property, personal property, sales,

8



--------------------------------------------------------------------------------




use, transfer, registration, ad valorem, value added, alternative or add-on
minimum or estimated tax or other tax of any kind whatsoever, including any
interest, penalty or addition thereto, and including any obligation to indemnify
or otherwise assume or succeed to the Tax Liability of any other Person.
“Tax Return” means any written or electronic return, certificate, declaration,
notice, report, statement, election, information statement and document filed or
required to be filed with respect to Taxes, amendments thereof, and schedules
and attachments thereto.
“Title Company” shall mean First American Title Insurance Company.
“Transactions” means (a) the execution and delivery of this Agreement and the
respective Ancillary Agreements, and (b) all of the transactions contemplated by
this Agreement and the respective Ancillary Agreements, including: (i) the sale
of the Transferred Assets by the Seller and the Affiliated Sellers to the Buyer
in accordance with this Agreement; (ii) the assumption of the Assumed
Liabilities by the Buyer pursuant to the Assumption Agreement; and (iii) the
performance by the Seller, the Affiliated Sellers and the Buyer of their
respective obligations under this Agreement and the Ancillary Agreements, and
the exercise by the Seller, the Affiliated Sellers and the Buyer of their
respective rights under the this Agreement and the Ancillary Agreements.
“Transfer Taxes” means sales, use, commercial activity, registration, value
added, transfer, stamp, stock transfer, property transfer, real property
transfer and similar Taxes, together with any conveyance fees, notarial and
registry fees and recording costs (including any penalties and interest thereon)
imposed by any taxing authority or other Governmental Authority in connection
with this Agreement.
“Transition Services Agreement” means that certain transition services
agreement, substantially in the form attached hereto as Exhibit E, pursuant to
which the Seller or one or more of its Affiliates shall temporarily provide
certain transition services to the Buyer.
Section 1.2    Table of Definitions. The following terms have the meanings set
forth in the Sections referenced below:



9



--------------------------------------------------------------------------------




Definition
Location
Access Agreement
4.7(a)
Adjustment Escrow Amount
2.6
Affiliated Sellers
Preamble
Affiliated Transferred Assets
2.1
Agreement
Preamble
AHBMS
Preamble
AHC California
Preamble
Assumed Contacts
2.1(b)
Assumed Liabilities
2.3
Balance Sheet
3.5(a)
Balance Sheet Date
3.5(a)
Basket Amount
8.5(b)(iii)
Books and Records
2.1(i)
Business Domain Names
3.13(a)
Business Intellectual Property
2.1(d)
Business Patents
3.13(a)
Business Permits
2.1(h)
Business Registered Copyrights
3.13(a)
Business Registered IP
3.13(a)
Business Registered Marks
3.13(a)
Buyer
Preamble
Buyer Indemnified Parties
8.2
Buyer Savings Plan
5.5(d)
Buyer Welfare Benefit Plans
5.5(e)(i)
Cap
8.5(b)(i)
Classified Ventures
2.2(k)(ii)
Closing
2.7
Closing Net Working Capital
2.9(a)
Closing Statement
2.9(a)
COBRA Obligations
5.5(e)(ii)
Confidential Information
5.6(b)
Confidentiality Agreements
5.6
Construction Obligations
2.4(f)
Disclosure Schedules
Article III
Environmental Laws
3.15(b)(i)
Environmental Permits
3.15(b)(ii)
Excluded Assets
2.2
Excluded Liabilities
2.4
Financial Statements
3.5(a)
Fundamental Representations
8.1
Indemnified Party
8.4(a)


10
 

--------------------------------------------------------------------------------






Indemnifying Party
8.4(a)
Independent Accounting Firm
2.9(c)
Interim Financial Statements
3.5(a)
Inventory
2.1(g)
Kaiser Employees
5.5(e)(iii)
Leased Premises
3.12(c)
Leased Real Property
3.12(b)
Losses
8.2
Material Contracts
3.16(a)
Minimum Loss Amount
8.5(b)(iii)
Net Adjustment Amount
2.9(d)(i)
North County Times Business
2.2(m)
Notice of Disagreement
2.9(b)
Permits
3.7(b)
Post-Closing Tax Period
6.1
Pre-Closing Tax Period
6.1
Pre-Deed Recordable Documents
7.3(d)
Preliminary Closing Statement
2.9(a)
Preliminary Net Working Capital
2.9(a)
Price Allocation
2.10(a)
Purchase Price
2.6
Real Property
2.1(c)
Real Property Leases
3.12(b)
Receivables
2.1(e)
Seller
Preamble
Seller Assumed Contracts
2.1(b)
Seller Business Permits
2.1(h)
Seller Indemnified Parties
8.3
Seller Real Property
2.1(c)
Seller Savings Plan
5.5(d)
Seller Tangible Personal Property
2.1(f)
Seller Transferred Assets
2.1
SoCal Printing Real Estate
2.2(k)(i)
Tangible Personal Property
2.1(f)
Tax Representations
8.1
Termination Date
9.1(c)
Third Party Claim
8.4(a)
Title Policy
7.3(d)
Transferred Assets
2.1
Transferred Employees
5.5(a)
WARN Act
5.5(g)




11



--------------------------------------------------------------------------------




ARTICLE II
PURCHASE AND SALE
Section 2.1    Purchase and Sale of Assets. Upon the terms and subject to the
conditions of this Agreement, at the Closing, the Seller and each Affiliated
Seller shall sell, assign, transfer, convey and deliver to the Buyer, all of the
Seller’s or such Affiliated Seller’s right, title and interest as of the Closing
Date in and to the Transferred Assets, and the Buyer shall purchase, acquire,
accept and pay for the Transferred Assets and assume the Assumed Liabilities.
“Transferred Assets” shall mean all of: (1) each Affiliated Seller’s right,
title and interest in and to all of the assets, properties and rights listed on
Schedule 2.1 (the “Affiliated Transferred Assets”) and (2) the Seller
Transferred Assets. “Seller Transferred Assets” shall mean all of the Seller’s
right, title and interest in and to all of the assets, properties and rights of
every nature, kind and description (wherever located), whether tangible or
intangible, real, personal or mixed, accrued or contingent (including goodwill),
whether now existing or hereafter acquired prior to the Closing Date, related
to, used or held for use in connection with the Business (other than the
Excluded Assets), as they exist at the time of the Closing, including the
assets, properties and rights referred to below:
(a) all Current Assets as of the Closing Date;
(b) all Contracts to which the Seller is a party or by which the Seller is bound
that relate to the Business, the Office Relocation or the AHC Property (other
than the Contracts excluded pursuant to Section 2.2(m) and any intercompany
leases or other arrangements terminated pursuant to Section 5.4 (including any
leases or other arrangements with respect to any real property owned by AHC
California)), including all Contracts listed on Schedule 2.1(b) (the “Seller
Assumed Contracts” and, together with all Contracts included in the Affiliated
Transferred Assets, the “Assumed Contracts”);
(c) except for any interests in real property resulting from intercompany leases
or other arrangements terminated pursuant Section 5.4 (including any leases or
other arrangements with respect to any real property owned by AHC California),
all real property, leaseholds and other interests in real property owned or
leased by the Seller and related to, used or held for use in connection with the
Business (including pursuant to the Leaseback Agreement), together with the
Seller’s right, title and interest in and to all structures, facilities or
improvements currently or as of the Closing Date located thereon and all
easements, licenses, rights and appurtenances relating to the foregoing (the
“Seller Real Property” and, together with the AHC Real Property, the “Real
Property”);

12



--------------------------------------------------------------------------------




(d) all Intellectual Property owned by the Seller and related to, used or held
for use in connection with the Business (the “Business Intellectual Property”);
(e) all accounts receivable, notes receivable and other receivables due to the
Seller that arise out of the operation of the Business (the “Receivables”),
together with any unpaid interest or fees accrued thereon or other amounts due
with respect thereto;
(f) all machinery, equipment, information technology and communications
hardware, furniture, furnishings, parts, spare parts, vehicles and other
tangible personal property related to, used or held for use in connection with
the Business (the “Seller Tangible Personal Property” and, together will all
tangible personal property included in the Affiliated Transferred Assets, the
“Tangible Personal Property”);
(g) all raw materials, work-in-progress, finished goods, supplies, packaging
materials and other inventories owned by the Seller and related to, used or held
for use in connection with the Business (the “Inventory”);
(h) all Permits related to, used or held for use in connection with the
Business, to the extent transferable (the “Seller Business Permits” and,
together with all Permits included in the Affiliated Transferred Assets, the
“Business Permits”);
(i) all books of account, general, financial, accounting and personnel records,
files, invoices, customers’ and suppliers’ lists, other distribution lists,
billing records, mailing lists, sales and promotional literature, manuals,
blueprints, research files and materials, Intellectual Property disclosures and
information, media materials, and customer and supplier correspondence owned by
the Seller relating to the Business (the “Books and Records”);
(j) all credits, cash reserves, prepaid expenses, advance payments, security
deposits, escrows and other prepaid items of the Seller arising from or relating
to the Business;
(k) all rights to causes of action, lawsuits, judgments, claims, demands, rights
of recovery and rights of set-off of any nature in favor of the Seller to the
extent arising from or relating to the Business, the Transferred Assets or the
Assumed Liabilities, whether choate or inchoate, known or unknown, contingent or
non-contingent, including: (i) all rights under any Assumed Contracts, including
all rights to receive payment for products sold and services rendered
thereunder, to receive goods and services thereunder, to assert claims and to
take other rightful actions in respect of breaches, defaults and other
violations thereof; (ii) all rights under or in respect of any Business
Intellectual Property, including all rights to sue and recover damages for past,
present and future infringement,

13



--------------------------------------------------------------------------------




dilution, misappropriation, violation, unlawful imitation or breach thereof, and
all rights of priority and protection of interests therein under the laws of any
jurisdiction; and (iii) all rights under all guarantees, warranties, indemnities
and similar rights in favor of the Seller arising from or relating to the
Business, the Transferred Assets or the Assumed Liabilities; and
(l) the goodwill and going concern value and other intangible assets, if any,
arising from or relating to the Business.
Section 2.2    Excluded Assets. Notwithstanding anything contained in
Section 2.1 to the contrary, neither the Seller nor any Affiliated Seller is
selling, and the Buyer is not purchasing, any assets other than those
specifically listed or described in Section 2.1, and without limiting the
generality of the foregoing, the term “Transferred Assets” shall expressly
exclude the following assets of the Seller and each Affiliated Sellers, all of
which shall be retained by the Seller or such Affiliated Seller, as applicable
(collectively, the “Excluded Assets”):
(a) all of the Seller’s and any Affiliated Seller’s cash and cash equivalents,
except as provided in Section 2.1(j);
(b) the Seller’s and any Affiliated Seller’s corporate books and records of
internal corporate proceedings, Tax records, work papers and books and records
that the Seller or such Affiliated Seller is required by Law to retain (provided
that the Seller or such Affiliated Seller shall provide the Buyer copies of any
such retained items that would otherwise be considered Books and Records);
(c) all rights in the names and marks listed on Schedule 2.2(c) and any
variation or derivation thereof;
(d) all of the Seller’s and any Affiliated Seller’s bank accounts;
(e) all accounting records (including records relating to Taxes) and internal
reports relating to the business activities of the Seller or any Affiliated
Seller that are not Transferred Assets;
(f) any interest in or right to any refund or credit of Taxes relating to the
Business, the Transferred Assets or the Assumed Liabilities for, or applicable
to, any taxable period (or portion thereof) ending on or prior to the Closing
Date, any Tax assets related to real property or personal property, and any net
operating losses of the Seller or any of its Affiliates;

14



--------------------------------------------------------------------------------




(g) any insurance policies and rights, claims or causes of action thereunder;
(h) except as specifically provided in Section 5.5, any Employee Plan and any
assets relating to any Employee Plan (including any assets related to the
Press-Enterprise Company Executive Retirement and Savings Plan);
(i) all rights, claims and causes of action relating to any Excluded Asset or
any Excluded Liability;
(j) the assets of the Seller or any Affiliated Seller listed on Schedule 2.2(j);
(k) (i) all real property, leaseholds and other interests in real property used
or held for use exclusively in the commercial printing business operated as
SoCal Commercial Printing, together with all right, title and interest in and to
all structures, facilities or improvements located thereon and all easements,
licenses, rights and appurtenances relating to the foregoing (the “SoCal
Printing Real Estate”) or (ii) all assets, properties and rights (wherever
located), whether tangible or intangible, used or held for use exclusively in
the business of selling any Classified Ventures products (the “Classified
Ventures Business”);
(l) all Intellectual Property not owned, purported to be owned or held by the
Seller and all technology assets, agreements, contracts and licenses not used or
held for use in the Business;
(m) all Contracts by and between Seller, on the one hand, and Manchester
Freedom, LLC or Lee Publications, Inc. d/b/a North County Times, on the other
hand, and all rights to receive payment, to assert claims or to take other
rightful actions in respect of breaches, defaults and other violations thereof
(the “North County Times Business”); and
(n) all rights of the Seller or any Affiliated Seller under this Agreement and
the Ancillary Agreements.
Section 2.3    Assumed Liabilities. In connection with the purchase and sale of
the Transferred Assets pursuant to this Agreement, at the Closing, the Buyer
shall assume and pay, discharge, perform or otherwise satisfy the following, and
only the following, Liabilities and obligations of the Seller and the Affiliated
Sellers relating to the Business (the “Assumed Liabilities”):

15



--------------------------------------------------------------------------------




(a) all Liabilities of the Business reflected or reserved against in the Balance
Sheet or the notes thereto, except to the extent constituting Excluded
Liabilities or relating to Excluded Assets (including any Liabilities relating
to the business of AHC California (other than those relating to the AHC
Property), the SoCal Printing Real Estate, the Classified Ventures Business or
the North County Times Business);
(b) all Liabilities incurred by the Business subsequent to the date of the
Balance Sheet in the ordinary course of business consistent with past practice,
except to the extent arising out of a breach or violation of Law or any Contract
prior to the Closing;
(c) all Current Liabilities;
(d) all Liabilities arising out of or relating to the conduct or operation of
the Business after the Closing;
(e) all Liabilities accruing, arising out of or relating to the ownership or use
of the Transferred Assets after the Closing, including, without limitation,
those regarding the physical, environmental or legal compliance of the AHC
Property, but expressly excluding all Liabilities under the June 1 Letter;
(f) any Taxes to be paid by the Buyer pursuant to Article VI;
(g) all Liabilities of the Seller or any Affiliated Seller under the Assumed
Contracts and the Business Permits to be performed on or after, or in respect of
periods following, the Closing Date;
(h) the specific Liabilities assumed by the Buyer pursuant to Section 5.5; and
(i) the specific Liabilities imposed by the Deed Restriction.
Section 2.4    Excluded Liabilities. Notwithstanding any other provision of this
Agreement, any Schedule or Exhibit hereto or any Ancillary Agreement to the
contrary, and regardless of any disclosure to the Buyer, the Buyer is not
assuming and the Seller shall retain, pay, perform or otherwise satisfy, all
Liabilities of the Seller and each Affiliated Seller other than the Assumed
Liabilities (the “Excluded Liabilities”), including the following:
(a) all Seller Taxes;

16



--------------------------------------------------------------------------------




(b) any Liability arising in respect of or relating to Business Employees on or
prior to the Closing, including those Liabilities retained by the Seller
pursuant to Section 5.5, arising in respect of or relating to Business Employees
or any Employee Plan;
(c) any indebtedness for borrowed money or guarantees thereof outstanding as of
the Closing Date, other than current accounts payable or accrued expenses of the
Seller with respect to the Business incurred or accrued in the ordinary course
of business;
(d) any Liability or obligation relating to an Excluded Asset, including any
Liability or obligation relating to the SoCal Printing Real Estate, the
Classified Ventures Business or the North County Times Business;
(e) any Liability resulting from the enhanced severance packages granted to the
employees of the Business set forth on Schedule 2.4(e) pursuant to letters dated
December 17, 2012;
(f) any Liability imposed by the AHC Real Property Disclosure Items, other than
the Liabilities imposed by the Deed Restriction (which, for the avoidance of
doubt, Seller is assuming hereunder), including, without limitation, the
construction, demolition and/or utility separation work which AHC California,
Seller and/or any Affiliate thereof is obligated to undertake, as set forth
thereon (such obligation, the “Construction Obligations”); and
(g) any Liability set forth on Schedule 2.4(g).
To the extent, if any, that any Liability might be partly an Assumed Liability
and partly an Excluded Liability, the apportionment of such Liability shall be
determined pursuant to equitable principles.
Section 2.5    Consents to Certain Assignments.
(a) Notwithstanding anything in this Agreement or any Ancillary Agreement to the
contrary, this Agreement and the Ancillary Agreements shall not constitute an
agreement to transfer or assign any asset, permit, claim or right or any benefit
arising thereunder or resulting therefrom if an attempted assignment thereof,
without the consent or waiver of a third party, would constitute a breach or
other contravention under any agreement or Law to which the Seller or any
Affiliated Seller is a party or by which it is bound unless and until such
consent or waiver shall be given. The Seller or any Affiliated Seller, as
applicable, shall use its commercially reasonable efforts (which, for clarity,
shall not require any payments or other separate consideration from the Seller
or

17



--------------------------------------------------------------------------------




any Affiliated Seller to any third party) to obtain any consents or waivers
required to assign to the Buyer any Transferred Asset that requires the consent
or waiver of a third party, without any conditions to such transfer or changes
or modifications of terms thereunder.
(b) If any such consent or waiver is not obtained prior to Closing and as a
result thereof the Buyer shall be prevented by such third party from receiving
the rights and benefits with respect to such Transferred Asset intended to be
transferred hereunder, the Seller or Affiliated Seller, as applicable, and the
Buyer shall cooperate in any lawful and commercially reasonable arrangement, as
the Seller or such Affiliated Seller and the Buyer shall agree, under which the
Buyer would, to the extent practicable, obtain the economic claims, rights and
benefits under such asset and assume the economic burdens and obligations with
respect thereto in accordance with this Agreement, including by subcontracting,
sublicensing or subleasing to the Buyer. The Seller or such Affiliated Seller
shall promptly pay to the Buyer when received all monies received by the Seller
or such Affiliated Seller under such Transferred Asset or any claim or right or
any benefit arising thereunder and the Buyer shall promptly pay the Seller or
such Affiliated Seller for, or otherwise satisfy, all corresponding Liabilities
for the enjoyment of such claim, right or benefit to the extent the Buyer would
have been responsible therefor hereunder if such consent or waiver as described
herein had been obtained.
Section 2.6    Consideration. In full consideration for the sale, assignment,
transfer, conveyance and delivery of the Transferred Assets to the Buyer, at the
Closing, the Buyer shall (a) pay to the Seller, by wire transfer to a bank
account designated in writing by the Seller to the Buyer at least two Business
Days prior to the Closing Date, an amount equal to $27,250,000 (the “Purchase
Price”) minus $500,000 (the “Adjustment Escrow Amount,” which amount shall be
deposited into the Adjustment Escrow Account by the Buyer pursuant to Section
2.11), in immediately available funds in United States dollars, and (b) assume
the Assumed Liabilities. The Purchase Price shall be subject to adjustment after
the Closing Date as provided in Sections 2.8 and 2.9.
Section 2.7    Closing.
(a) The sale and purchase of the Transferred Assets and the assumption of the
Assumed Liabilities contemplated by this Agreement shall take place at a closing
(the “Closing”) to be held at the offices of Gibson, Dunn & Crutcher LLP, 2029
Century Park East, Los Angeles, California 90067, at 10:00 a.m. Pacific time on
October 15, 2013 or, if later, the fifth Business Day following the satisfaction
or, to the extent permitted by applicable Law, waiver of all conditions to the
obligations of the parties set forth in Article VII (other than such conditions
as may, by their terms, only be satisfied at the Closing or on the Closing
Date), or at such other place or at such other time or on such

18



--------------------------------------------------------------------------------




other date as the Seller and the Buyer mutually may agree in writing. The day on
which the Closing takes place is referred to as the “Closing Date.”
(b) At the Closing, the Seller shall deliver or cause to be delivered to the
Buyer (or, if indicated below, the Title Company) the following documents:
(i)        the Bill of Sale, duly executed by the Seller and the Affiliated
Sellers;
(ii)    the Assumption Agreement, duly executed by the Seller and the Affiliated
Sellers;
(iii)    the Assignment of Intellectual Property, duly executed by the Seller;
(iv)    the Limited Guaranty, duly executed by the Parent;
(v)    the Transition Services Agreement, duly executed by the Seller;
(vi)    the Adjustment Escrow Agreement, duly executed by the Seller;
(vii)    certified resolutions of the board of directors (or equivalent
governing body) of the Seller and each of the Affiliated Sellers authorizing the
Transactions;
(viii)    an original of the AHC Deed, duly executed by AHC California and
acknowledged, which shall be delivered to the Title Company;
(ix)    an original of the AHC Deed Restriction, duly executed by AHC California
and acknowledged, which shall be delivered to the Title Company;
(x)    an original of the Construction Easement, duly executed by AHC California
and acknowledged, which shall be delivered to the Title Company;
(xi)    a set of keys to the AHC Real Property; provided that such items being
located at the AHC Real Property on the Closing Date shall be deemed to be
delivered to Buyer as required hereunder;
(xii)    a duly completed and signed real estate transfer tax declaration(s) for
the AHC Real Property, which shall be delivered to the Title Company;

19



--------------------------------------------------------------------------------




(xiii)    such other documents as may be customarily or reasonably required by
the Title Company (which shall be delivered to the Title Company) or as may be
agreed upon by the Seller and the Buyer to consummate the purchase of the AHC
Property and the delivery of the Title Policy as contemplated by this Agreement;
(xiv)    a duly executed certificate of an executive officer of the Seller
certifying the fulfillment of the conditions set forth in Section 7.3(a);
(xv)    a certificate of non-foreign status from the Seller and each Affiliated
Seller in compliance with Treasury Regulations Section 1.1445-2;
(xvi)    executed copies of all consents and waivers (in form and substance
reasonably acceptable to the Buyer) set forth on Schedule 2.7(b); and
(xvii)    such other bills of sale, assignments and other instruments of
assignment, transfer or conveyance, as may be necessary or appropriate to
evidence and effect the sale, assignment, transfer, conveyance and delivery of
the Transferred Assets to the Buyer and to put the Buyer in actual possession or
control of the Transferred Assets, duly executed by the Seller or Affiliated
Sellers, as applicable.
(c) At the Closing, the Buyer shall deliver or cause to be delivered to the
Seller the following documents:
(i)        the Bill of Sale, duly executed by the Buyer;
(ii)    the Assumption Agreement, duly executed by the Buyer;
(iii)    the Limited Guaranty, duly executed by the Buyer;
(iv)    the Transition Services Agreement, duly executed by the Buyer;
(v)    the Adjustment Escrow Agreement, duly executed by the Buyer;
(vi)    such other documents as may be customarily or reasonably required by the
Title Company or as may be agreed upon by the Seller and the Buyer to consummate
the purchase of the AHC Property and the delivery of the Title Policy as
contemplated by this Agreement;
(vii)    certified resolutions of the Board of Directors of the Buyer
authorizing the Transactions;

20



--------------------------------------------------------------------------------




(viii)    a duly executed certificate of an executive officer of the Buyer
certifying the fulfillment of the conditions set forth in Section 7.2(a); and
(ix)    such other assumptions, documents and instruments, as may be necessary
or appropriate to evidence and effect the assumption by the Buyer of the Assumed
Liabilities, duly executed by the Buyer.
Section 2.8    Pre-Closing Adjustment of Purchase Price.
(a) Within five Business Days prior to the Closing Date, the Seller shall
prepare and deliver to the Buyer a written statement (the “Preliminary Closing
Statement”) setting forth the Seller’s good faith estimate of the calculation of
the Net Working Capital as of 12:01 a.m. on the Closing Date (the “Preliminary
Net Working Capital”), prepared in accordance with the Balance Sheet Principles.
Prior to the Closing the Seller and the Buyer in good faith shall seek to
resolve any differences that they may have with respect to the computation of
any of the items in the Preliminary Closing Statement; provided, that if the
parties are unable to resolve all such differences prior to the Closing, the
amount of the Preliminary Net Working Capital as reflected in the Preliminary
Closing Statement shall be used for purposes of adjusting the Purchase Price on
the Closing Date. Any failure of the Buyer to raise any objection or dispute in
connection with the Preliminary Closing Statement shall not in any way prejudice
Buyer’s right to raise any matter in the Closing Statement.
(b) On the Closing Date, the Purchase Price shall be adjusted, if the
Preliminary Net Working Capital as set forth on the Preliminary Closing
Statement is not equal to the Target N et Working Capital, as follows:
(i)        if the Preliminary Net Working Capital as set forth on the
Preliminary Closing Statement is greater than the Target Net Working Capital,
the Purchase Price shall be adjusted upward by the amount of such excess; or
(ii)    if the Preliminary Net Working Capital as set forth on the Preliminary
Closing Statement is less than the Target Net Working Capital, the Purchase
Price shall be adjusted downward by the amount of such deficit.
Section 2.9    Post-Closing Adjustment of Purchase Price.
(a) Within 60 days after the Closing Date, the Buyer shall prepare, or cause to
be prepared, and deliver to the Seller a written statement (the “Closing
Statement”) that shall set forth a calculation of the actual Net Working Capital
as of 12:01

21



--------------------------------------------------------------------------------




a.m. on the Closing Date (the “Closing Net Working Capital”), prepared in
accordance with the Balance Sheet Principles.
(b) During the 20 Business Day period following the Seller’s receipt of the
Closing Statement, the Buyer shall cooperate with the Seller and its
Representatives to provide them with any information used in preparing the
Closing Statement reasonably requested by the Seller and its Representatives
reasonably available to the Buyer. The Closing Statement shall become final and
binding on the 20th Business Day following delivery thereof, unless prior to the
end of such period, the Seller delivers to the Buyer written notice of its
disagreement (a “Notice of Disagreement”) specifying the nature and amount of
any disputed item. The Seller shall be deemed to have agreed with all items and
amounts in the Closing Statement not specifically referenced in the Notice of
Disagreement, and such items and amounts shall not be subject to review in
accordance with Section 2.9(c).
(c) During the ten (10) Business Day period following delivery of a Notice of
Disagreement by the Seller to the Buyer, the parties in good faith shall seek to
resolve in writing any differences that they may have with respect to the
matters specified therein. During such ten (10) Business Day period, the Seller
shall cooperate with the Buyer and its Representatives to provide them with any
information used in preparing the Notice of Disagreement reasonably requested by
the Buyer or its Representatives reasonably available to the Seller. Any
disputed items resolved in writing between the Buyer and the Seller within such
ten (10) Business Day period shall be final and binding with respect to such
items, and if the Seller and the Buyer agree in writing on the resolution of
each disputed item specified by the Seller in the Notice of Disagreement, the
Closing Statement (including the calculation of the Closing Net Working Capital)
so determined shall be final and binding on the parties for all purposes
hereunder. If the Seller and the Buyer have not resolved all such differences by
the end of such ten (10) Business Day period, the Seller and the Buyer shall
submit, in writing, to a mutually acceptable independent public accounting firm
(the “Independent Accounting Firm”), their briefs detailing their views as to
the nature and amount of each item remaining in dispute and the calculation of
the Closing Net Working Capital, and the Independent Accounting Firm shall make
a written determination as to each such disputed item and the calculation of the
Closing Net Working Capital, which determination shall be final and binding on
the parties for all purposes hereunder. The Independent Accounting Firm shall be
authorized to resolve only those items remaining in dispute between the parties
in accordance with the standards set forth in this Section 2.9 within the range
of the difference between Buyer’s position with respect thereto and Seller’s
position with respect thereto. The determination of the Independent Accounting
Firm shall be based solely on the briefs submitted by the parties and not on
independent review, and shall be accompanied by a certificate of the

22



--------------------------------------------------------------------------------




Independent Accounting Firm that it reached such determination in accordance
with the provisions of this Section 2.9. The Seller and the Buyer shall use
their commercially reasonable efforts to cause the Independent Accounting Firm
to render a written decision resolving the matters submitted to it within twenty
(20) Business Days following the submission thereof. Judgment may be entered
upon the written determination of the Independent Accounting Firm in any court
referred to in Section 10.9. The costs of any dispute resolution pursuant to
this Section 2.9(c), including the fees and expenses of the Independent
Accounting Firm and of any enforcement of the determination thereof, shall be
borne by the parties in inverse proportion as they may prevail on the matters
resolved by the Independent Accounting Firm, which proportionate allocation
shall be calculated on an aggregate basis based on the relative dollar values of
the amounts in dispute and shall be determined by the Independent Accounting
Firm at the time the determination of such firm is rendered on the merits of the
matters submitted. The fees and disbursements of the Representatives of each
party incurred in connection with their preparation or review of the Closing
Statement (including the computation of the Closing Net Working Capital) and
preparation or review of any Notice of Disagreement, as applicable, shall be
borne by such party.
(d) The Purchase Price shall be adjusted if the Closing Net Working Capital as
finally determined pursuant to this Section 2.9 is not equal to the Preliminary
Net Working Capital as set forth on the Preliminary Closing Statement, as
follows:
(i)        for purposes of this Agreement, “Net Adjustment Amount” means an
amount, which may be positive or negative, equal to the Closing Net Working
Capital as finally determined pursuant to this Section 2.9 minus the Preliminary
Net Working Capital as set forth on the Preliminary Closing Statement;
(ii)    if the Net Adjustment Amount is positive, the Purchase Price shall be
adjusted upward in an amount equal to the Net Adjustment Amount, and the Buyer
shall pay such amount to the Seller; and
(iii)    if the Net Adjustment Amount is negative (in which case the Net
Adjustment Amount for purposes of this clause (iii) shall be deemed to be equal
to the absolute value of such amount), the Purchase Price shall be adjusted
downward in an amount equal to the Net Adjustment Amount, and such amount shall
be released from the Adjustment Escrow Account by the Adjustment Escrow Agent
and paid to the Buyer, provided that if the Net Adjustment Amount exceeds the
Adjustment Escrow Amount, the Seller shall pay an amount equal to such excess to
the Buyer;

23



--------------------------------------------------------------------------------




Upon completion of the Purchase Price adjustment process pursuant to this
Section 2.9, the Adjustment Escrow Agent shall, to the extent any amounts remain
in the Adjustment Escrow Account, release such amounts to the Seller.
(e) Payment in respect of Section 2.9(d) (including amounts released from the
Adjustment Escrow Account) shall be made within three (3) Business Days of final
determination of the Closing Net Working Capital pursuant to the provisions of
this Section 2.9 by wire transfer of United States dollars in immediately
available funds to such account or accounts as may be designated in writing by
the Seller or Buyer, as applicable, at least two Business Days prior to such
payment date.
Section 2.10    Purchase Price Allocation; Withholding.
(a) For all Tax purposes, the Purchase Price shall be allocated among the Seller
and each Affiliated Seller based on the relative fair market value of the assets
(taking account of the related Assumed Liabilities) transferred by each such
seller pursuant to this Agreement and the Purchase Price (plus any Assumed
Liabilities that are treated as consideration for the Transferred Assets for
federal income tax purposes) that is allocated to the Seller and each Affiliated
Seller shall be allocated among the Transferred Assets that are transferred by
such Seller or Affiliated Seller pursuant to this Agreement in a manner
consistent with Section 1060 of the Code and the Treasury regulations
promulgated thereunder. The Buyer shall be responsible for the preparation of an
allocation of the Purchase Price among the Seller and each Affiliated Seller and
the Transferred Assets that are transferred by the Seller and each Affiliated
Seller. Within 120 days after the Closing Date, the Buyer shall forward the
proposed Purchase Price allocation and a draft IRS Form 8594 to the Seller and
each Affiliated Seller for review and approval, which approval shall not be
unreasonably withheld, conditioned or delayed (such amount as finally determined
pursuant to this Section 2.9(a), the “Price Allocation”). If the Seller and
Affiliated Sellers agree in writing with the Price Allocation or fail to object
in writing to the Price Allocation within 20 Business Days following receipt
thereof from the Buyer, the Price Allocation shall be conclusive and binding
upon the Buyer and the Seller and Affiliated Sellers for all Tax purposes. If
the parties are unable to agree on the Price Allocation after good faith
consultation, the matters in dispute shall be referred for resolution to the
Independent Accounting Firm, which expense shall be borne equally by the Seller
and Affiliated Sellers, on the one hand, and the Buyer, on the other hand. The
Independent Accounting Firm shall resolve any disputed matters as promptly as
practicable, and the Independent Accounting Firm’s decision with respect to any
such matter shall be conclusive and binding on the Buyer, the Seller, the
Affiliated Sellers and their respective Affiliates for applicable Tax purposes.

24



--------------------------------------------------------------------------------




(b) Each party agrees to timely file any form required to be filed by applicable
Law reflecting the Price Allocation (including IRS Form 8594). The Price
Allocation made pursuant to this Section shall be binding on the Buyer and the
Seller for all Tax reporting purposes. Neither the Buyer nor the Seller shall
take any position inconsistent with the Price Allocation in connection with any
Tax proceeding. If any Governmental Authority disputes the Price Allocation, the
party receiving notice of the dispute shall promptly notify the other party
hereto, and the parties shall cooperate in good faith in responding to such
dispute in order to preserve the effectiveness of the Price Allocation. Not
later than thirty (30) days prior to the filing of their respective IRS Forms
8594 relating to this transaction, each of Buyer and Seller shall deliver to the
other party a copy of its IRS Form 8594.
(c) Each of the Buyer and the Seller hereby agrees to revise the Purchase Price
allocation to reflect any adjustment to the Purchase Price pursuant to Section
2.8 or Section 8.9 in accordance with Section 1060 of the Code and the Treasury
regulations thereunder.
(d) The Buyer shall be entitled to deduct and withhold from the consideration
otherwise payable pursuant to this Agreement to the Seller or any other Person
such amounts as the Buyer determines, after good faith consultation with Seller,
it is required to deduct and withhold under the Code, or any Tax Law, with
respect to the making of such payment. To the extent that amounts are so
withheld and paid over to the appropriate Governmental Authority, such amounts
shall be treated for all purposes of this Agreement as having been paid to the
Person in respect of whom such deduction and withholding was made.
Section 2.11    Adjustment Escrow. Prior to the Closing, the Seller and the
Buyer shall create an escrow account (the “Adjustment Escrow Account”) by
entering into an escrow agreement substantially in form attached hereto as
Exhibit F (the “Adjustment Escrow Agreement”) with Wilmington Trust, as escrow
agent (or its successor under the Adjustment Escrow Agreement, the “Adjustment
Escrow Agent”). At the Closing, the Buyer shall deposit by wire transfer the
Adjustment Escrow Amount into an account to be managed by the Adjustment Escrow
Agent in accordance with the terms of the Adjustment Escrow Agreement and this
Agreement.

25



--------------------------------------------------------------------------------




ARTICLE III
REPRESENTATIONS AND WARRANTIES
OF THE SELLER
Except as set forth in the corresponding sections of the Disclosure Schedules
attached hereto (collectively, the “Disclosure Schedules”) (each of which shall
qualify the corresponding section hereof to which such Disclosure Schedule
relates and shall qualify any other provision of this Article III for which
applicability of such information and disclosure is reasonably apparent on its
face), and subject to the AHC Real Property Disclosure Items with respect to
each and every provision of this Article III with respect to the AHC Real
Property (of which the Buyer hereby acknowledges being advised), the Seller
hereby represents and warrants to the Buyer as follows:
Section 3.1    Organization and Qualification. The Seller and each Affiliated
Seller is a corporation or limited liability company, duly organized, validly
existing and in good standing under the laws of Delaware, and the Seller and
each Affiliated Seller has all necessary corporate power and authority to own,
lease and operate the Transferred Assets and to carry on the Business as it is
now being conducted. The Seller and each Affiliated Seller is duly qualified or
licensed as a foreign corporation or limited liability company to do business,
and is in good standing, in each jurisdiction where the ownership or operation
of the Transferred Assets or the conduct or operation of the Business makes such
qualification or licensing necessary, except, in each case, for any such
failures that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The Seller does not have any
subsidiaries, and does not own, beneficially or otherwise, any shares or other
securities of, or any direct or indirect interest of any nature in, any other
Person.
Section 3.2    Authority. The Seller and each Affiliated Seller has all
necessary corporate power and authority to execute and deliver this Agreement
and each of the Ancillary Agreements to which the Seller or such Affiliated
Seller will be a party, to perform its obligations hereunder and thereunder and
to consummate the Transactions. The execution, delivery and performance by the
Seller and each Affiliated Seller of this Agreement and each of the Ancillary
Agreements to which the Seller or such Affiliated Seller will be a party and the
consummation by the Seller or such Affiliated Seller of the Transactions have
been duly and validly authorized by all necessary corporate or limited liability
company action. This Agreement has been, and upon their execution each of the
Ancillary Agreements to which the Seller or any Affiliated Seller will be a
party will have been, duly executed and delivered by the Seller or such
Affiliated Seller. This Agreement constitutes, and upon their execution each of
the Ancillary Agreements to which the Seller or any Affiliated Seller will be a
party will constitute, the legal, valid and binding

26



--------------------------------------------------------------------------------




obligations of the Seller or such Affiliated Seller enforceable against the
Seller or such Affiliated Seller, in accordance with their respective terms,
except as enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general principles of equity (regardless of whether considered in a
proceeding in equity or at law).
Section 3.3    No Conflict; Required Filings and Consents.
(h) The execution, delivery and performance by the Seller and each Affiliated
Seller of this Agreement and each of the Ancillary Agreements to which the
Seller or such Affiliated Seller will be a party, and the consummation or
performance of any of the Transactions, do not and will not:
(i)        conflict with or violate the certificate of incorporation, bylaws or
other organizational documents of the Seller or any Affiliated Seller;
(ii)    conflict with or violate any Law applicable to the Seller, any
Affiliated Seller, the Business or any of the Transferred Assets or by which the
Seller, any Affiliated Seller, the Business or any of the Transferred Assets may
be bound or affected; or
(iii)    conflict with, result in any breach of, constitute a default (or an
event that, with notice or lapse of time or both, would become a default) under,
require any consent of, or notice to, any Person pursuant to, or give to others
any rights of termination, amendment, acceleration or cancellation of, or allow
the imposition of any fees or penalties pursuant to, any Material Contract;
except, in the case of clause (ii) or (iii), for any such conflicts, violations,
breaches, defaults or other occurrences that would not, individually or in the
aggregate, reasonably be expected to be material to the Business, taken as a
whole.
(b) Neither the Seller nor any Affiliated Seller was, is and will be required to
make any filing with or give any notice to, or to obtain any authorization,
approval, order, permit or consent from, any Governmental Authority in
connection with the execution and delivery of this Agreement or any of the
Ancillary Agreements or the consummation or performance of any of the
Transactions, other than those which are contemplated pursuant to this
Agreement.

27



--------------------------------------------------------------------------------




Section 3.4    Transferred Assets.
(a) Except as set forth in Schedule 3.4(a) of the Disclosure Schedules, the
Seller or applicable Affiliated Seller has good, marketable and valid title to
or a valid leasehold interest in all of the Transferred Assets, free and clear
of any Encumbrances other than Permitted Encumbrances; provided, however, no
representation or warranty is made under this sentence with respect to the AHC
Real Property. The Transferred Assets and the rights granted to the Buyer under
the Transition Services Agreement and the other Ancillary Agreements, constitute
all of the assets, properties, rights, and interests necessary for the conduct
of the Business as currently conducted in all material respects. Upon
consummation of the Transactions and receipt of all necessary consents, the
Seller or applicable Affiliated Seller will have assigned, transferred and
conveyed to the Buyer, directly or indirectly, good, marketable and valid title
to all of the Transferred Assets, free and clear of all Encumbrances (other than
Permitted Encumbrances), subject to Section 2.5; provided, however, no
representation or warranty is made under this sentence with respect to the AHC
Real Property.
(b) Schedule 3.4(b) of the Disclosure Schedules sets forth all Transferred
Assets (other than the AHC Property) material to the operation of the Business,
taken as a whole, that are licensed or leased by the Seller.
(c) All Tangible Personal Property are usable and operable in a manner
sufficient to operate the Business as currently conducted, and are suitable for
the purpose for which they are presently used.
Section 3.5    Financial Statements; No Undisclosed Liabilities.
(a) True and complete copies of the unaudited balance sheet of the Business as
at December 31, 2012, December 31, 2011 and December 31, 2010, and the related
unaudited statement of results of operations of the Business (including, for
purposes of these financial statements, the business of AHC California, the
SoCal Printing Real Estate, the Classified Ventures Business and the North
County Times Business) (collectively referred to as the “Financial Statements”)
and the unaudited balance sheet of the Business as at August 31, 2013 (the
“Balance Sheet” and the date of the Balance Sheet, the “Balance Sheet Date”),
and the related unaudited statement of results of operations of the Business
(including, for purposes of these financial statements, the business of AHC
California, the SoCal Printing Real Estate, the Classified Ventures Business and
the North County Times Business) (collectively referred to as the “Interim
Financial Statements”), are attached hereto as Schedule 3.5(a) of the Disclosure
Schedules. Each of the Financial Statements and the Interim Financial Statements
(i) have been prepared in accordance with

28



--------------------------------------------------------------------------------




the books and records of the Seller and its Affiliates pertaining to the
Business, the business of AHC California, the SoCal Printing Real Estate, the
Classified Ventures Business and the North County Times Business, (ii) have been
prepared in accordance with GAAP applied on a consistent basis throughout the
periods indicated (except as may be indicated in Schedule 3.5(a)(ii) of the
Disclosure Schedules) and (iii) fairly present, in all material respects, the
consolidated financial position and results of operations of the Business (which
includes, for purposes of this representation, the business of AHC California,
the SoCal Printing Real Estate, the Classified Ventures Business and the North
County Times Business) as at the respective dates thereof and for the respective
periods indicated therein, except as otherwise noted therein and subject, in the
case of the Interim Financial Statements, to normal and recurring year-end
adjustments and the absence of notes. Without limiting the generality of the
foregoing, all transactions between the Seller, on the one hand, and any
Affiliate of the Seller or any Related Party, on the other hand, are properly
accounted for in the Financial Statements in accordance with GAAP.
(b) There are no debts, Liabilities or obligations owed to third parties,
whether accrued or fixed, absolute or contingent, matured or unmatured or
determined or determinable, of the Business of a nature required to be reflected
on a balance sheet prepared in accordance with GAAP (other than for such
exceptions set forth on Schedule 3.5(a)(ii) of the Disclosure Schedules), other
than any such debts, Liabilities or obligations (i) reflected or reserved
against on the Interim Financial Statements, the Financial Statements or the
notes thereto, (ii) incurred since the Balance Sheet Date in the ordinary course
of business that would not, individually, reasonably be expected to exceed
$100,000, (iii) that are Current Liabilities or (iv) set forth on Schedule
3.5(b) of the Disclosure Schedules.
Section 3.6    Absence of Certain Changes or Events. Except as set forth on
Schedule 3.6 of the Disclosure Schedules, since the Balance Sheet Date:
(a) except for matters in connection with the Transactions, the Seller has
conducted the Business, in all material respects, in the ordinary course of
business consistent with past practice;
(b) there has not been any adverse change, and no event has occurred, that might
reasonably have a Material Adverse Effect;
(c) there has not been any material physical loss, damage or destruction to any
of the Transferred Assets (whether or not covered by insurance);
(d) no asset of the Business has been sold or otherwise transferred, or leased
or licensed to any other Person, other than immaterial dispositions and
Inventory

29



--------------------------------------------------------------------------------




sold, used or disposed of in the ordinary course of business consistent with
past practice of the Business;
(e) the Business has not incurred any indebtedness for borrowed money or issued
any debt or assumed, guaranteed or endorsed, or otherwise become responsible
for, the obligations of any Person, or made any loans or advances, other than in
the ordinary course of business consistent with past practice;
(f) no capital expenditure that is in excess of $100,000 or capital expenditures
that are, in the aggregate, in excess of $250,000 for the Business taken as
whole has been authorized or committed with respect to the Business;
(g) no account receivable or other indebtedness of the Business has been written
off as uncollectible except in the ordinary course of business consistent with
past practice of the Business, nor has any extraordinary reserve been
established with respect thereto;
(h) no Material Contract relating to the Business has been amended or terminated
(other than in accordance with its terms);
(i) no material debt of the Business has been forgiven and no material right or
claim of the Business has been released or waived, in each case except in the
ordinary course of business consistent with past practice of the Business; and
(j) no agreement, commitment or offer (in writing or otherwise) to take any of
the actions referred to in clauses (d) through (i) above has been made.
Section 3.7    Compliance with Law; Permits.
(a) The Seller and each Affiliated Seller is in compliance with all Laws
applicable to and in connection with the conduct or operation of the Business
and the ownership or use of the Transferred Assets, except as would not,
individually or in the aggregate, reasonably be expected to be material to the
Business taken as a whole. Neither the Seller nor any Affiliated Seller has
received, during the past three years, any written notice or other written
communication from any Governmental Authority or any other Person regarding (i)
any actual, alleged, possible or potential violation of, or failure to comply
with, any Law applicable to and in connection with the conduct or operation of
the Business, or (ii) any actual, alleged, possible or potential obligation on
the part of the Seller any Affiliated Seller to undertake, or to bear all or any
portion of the cost of, any cleanup or any remedial, corrective or response
action of any nature in the conduct of the Business,

30



--------------------------------------------------------------------------------




except for such violations, failures to comply and obligations that would not,
individually or in the aggregate, reasonably be expected to be material to the
Business taken as a whole.
(b) The Seller and the Affiliated Sellers are collectively in possession of all
permits, licenses, franchises, approvals, certificates, consents, waivers,
concessions, exemptions, orders, registrations, ratifications, permissions,
designations, ratings, clearances, confirmations, endorsements, qualifications,
notices or other authorizations of any Governmental Authority necessary for them
to own, lease and operate the Transferred Assets and to carry on the Business as
currently conducted in all material respects (the “Permits”). The Seller and
each Affiliated Seller is in compliance with all such Permits in all material
respects, and no suspension, cancellation, modification, revocation or
nonrenewal of any Permit is pending or, to the Knowledge of the Seller, is
threatened.
No representation or warranty is made under this Section 3.7 with respect to
ERISA, taxes or environmental matters, which are covered exclusively by
Sections 3.9, 3.14 and 3.15, respectively.
Section 3.8    Litigation. There is no Action by or against the Seller or any
Affiliated Seller in connection with the Business or any Transferred Asset
pending, or to the Knowledge of the Seller, threatened. There is no outstanding
Order to which the Seller, any Affiliated Seller or any of the Transferred
Assets, is subject that relates to the Business or to any of the Transferred
Assets.
Section 3.9    Employee Plans.
(a) Schedule 3.9 of the Disclosure Schedules sets forth all material Employee
Plans. The Seller has made available to the Buyer a true and complete copy of
the following documents: (i) each writing constituting an Employee Plan; and
(ii) the current summary description of each Employee Plan and any material
modifications thereto.
(b) No Employee Plan provides, or reflects or represents any Liability of the
Seller or any of its Affiliate to provide, retiree life insurance, retiree
health benefits or other retiree employee welfare benefits to any Person for any
reason, except as may be required by the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) or other applicable Law.
Neither the Seller nor any of its Affiliates has ever represented, promised or
contracted (whether in oral or written form) to any Business Employee (either
individually or to Business Employees as a group) or any other Person that such
Business Employee(s) or other Person would be provided with retiree life
insurance, retiree health benefit or other retiree employee welfare benefits,
except to the extent required by applicable Law.

31



--------------------------------------------------------------------------------




(c) With respect to the Employee Plans: (i) no event has occurred and, to the
Knowledge of the Seller, there exists no condition or set of circumstances in
connection with which the Seller or any of its Affiliates could be subject to
any material Liability under the terms of such Employee Plan, ERISA or the Code,
(ii) each of the Employee Plans has been operated and administered in all
material respects in accordance with applicable Law and administrative or
governmental rules and regulations, including ERISA and the Code and (iii) each
Employee Plan intending to be “qualified” within the meaning of Section 401(a)
of the Code has received a favorable determination or opinion letter as to such
qualification from the IRS and no event has occurred, either by reason of any
action or failure to act, which would cause the loss of any such qualification.
(d) None of the Employee Plans is, and neither the Seller or any of its
Affiliates has ever maintained, established, sponsored, participated in or
contributed to any, any of the following: (i) a plan subject to Title IV of
ERISA, Section 302 of ERISA or Section 412 of the Code, (ii) a multiemployer
plan (within the meaning of Section 3(37) or 4001(a)(3) of ERISA) or a single
employer pension plan (within the meaning of Section 4001(a)(15) of ERISA) for
which the Seller or any of its Affiliates would reasonably be expected to incur
Liability under Section 4063 or 4064 of ERISA, or (iii) “multiple employer plan”
within the meaning of Section 413(c) of the Code.
(e)    Neither the execution, delivery or performance of this Agreement or the
Ancillary Agreements nor the consummation of the transactions contemplated
hereby or thereby (either alone or in connection with any other event, whether
contingent or otherwise) will give rise directly or indirectly to the payment of
any amount that would not be deductible pursuant to 280G of the Code.
Section 3.10    Labor and Employment Matters.
(a) The Seller is not a party to any labor or collective bargaining contract
that pertains to any Business Employees. To the Knowledge of the Seller,
(i) there are no, and during the past three years have been no, organizing
activities or collective bargaining arrangements that could affect the Business
pending or under discussion with any labor organization or Business Employees
and (ii) there are no, and during the past three years there have been no,
lockouts, strikes, slowdowns or work stoppages pending or threatened by or with
respect to any Business Employees.
(b) The employment of each Business Employee is terminable by the Seller at
will. The Seller has delivered to the Buyer accurate and complete copies of all
employee manuals and handbooks, disclosure materials, policy statements and
other materials relating to the employment of the current and former Business
Employees. With

32



--------------------------------------------------------------------------------




respect to each current Business Employee (including any employee who is on a
leave of absence or on layoff status), Schedule 3.10(b) of the Disclosure
Schedules identifies, as of the date hereof: (i) the name, title or
classification of each such employee; (ii) each Business Employee’s current
salary, wage rate, commission structure, and target bonus eligibility (iii) the
aggregate dollar amounts of the compensation (including, with respect to
employees, wages, salary, commissions, director’s fees, fringe benefits,
bonuses, profit sharing payments, and other payments or benefits of any type)
received by each such employee with respect to services performed in the
calendar year ended December 31, 2012 and the five (5) month period ended on May
31, 2013; (iv) each such employee’s accrued vacation or paid time off as of the
date hereof; (v) the date of hire of each such employee, (vi) each such
employee’s status (e.g., active, inactive on leave of absence with reemployment
rights or on short-term disability), and (vii) the amount of severance benefits
payable to such employee in the event of such employee’s termination without
cause. The Seller is not liable for (x) any arrears of wages, except for wages
accrued since the Seller’s last payroll period, or (y) any Taxes or penalties
for failure to pay timely any of the foregoing.
(c) With respect to the Business Employees (i) there are no Actions pending, or
to the Knowledge of Seller, threatened, between the Seller (on the one hand) and
any of the Business Employees or former Business Employees (on the other hand),
(ii) there are no charges of discrimination in employment or employment
practices pending before the United States Equal Employment Opportunity
Commission or any other Governmental Authority, and (iii) the Seller is not a
party to, or otherwise bound by, any consent decree with, or citation by, any
Governmental Authority relating to the Business Employees or employment
practices.
(d) With respect to the Business Employees, the Seller is in compliance with all
immigration laws pertaining to employment, except as would not, individually or
in the aggregate, reasonably be expected to be material to the Business taken as
a whole.
Section 3.11    Insurance. Schedule 3.11 of the Disclosure Schedules sets forth
a true and complete list of all insurance policies in force with respect to the
Business and the Transferred Assets held by the Seller or any Affiliated Seller,
including: (i) the name of the insurance carrier that issued such policy and the
policy number of such policy; (ii) whether such policy is a “claims made” or an
“occurrences” policy; (iii) a description of the coverage provided by such
policy; (iv) the annual premium payable with respect to such policy, and the
cash value (if any) of such policy. Schedule 3.11 of the Disclosure Schedules
sets forth a description of any claims pending, and any claims that have been
asserted in the past three years, with respect to any insurance policy in force
or any predecessor insurance policy with respect to the Business and the
Transferred Assets.

33



--------------------------------------------------------------------------------




Section 3.12    Real Property.
(a) There is no real property related to, used or held for use in connection
with the Business and owned by the Seller. Except for the AHC Real Property, to
the extent owned by AHC California, there is no real property related to, used
or held for use in connection with the Business and owned by AHC California.
(b) Schedule 3.12(b) of the Disclosure Schedules lists the street address of
each parcel of Seller Real Property related to, used or held for use in
connection with the Business that is currently leased or subleased to the Seller
as lessee or sublessee (collectively with all buildings, structures,
improvements and fixtures located thereon, the “Leased Real Property”),the use
of each such parcel of Leased Real Property by the Seller, the identity of the
Seller’s lessor or sublessor, as applicable, of each such parcel of Leased Real
Property, and all leases of Leased Real Property to which the Seller is a party,
together with all written amendments, supplements, modifications waivers,
renewals and extensions thereof, and all documents evidencing the exercise of
any options to renew, extend, terminate, expand or relocate thereunder (“Real
Property Leases”). The Seller has a valid leasehold estate in all Leased Real
Property, free and clear of all Encumbrances, other than Permitted Encumbrances.
True and complete copies of the Real Property Leases (including all written
amendments, supplements and other modifications thereto) have heretofore been
delivered by Seller to Buyer. With respect to each Real Property Lease; (i) such
Real Property Lease is in full force and effect in all respects and enforceable
in accordance with its terms subject to the effect of any bankruptcy,
insolvency, reorganization, moratorium, arrangement or similar laws and general
principles of equity; (ii) the Seller is not in breach or default thereunder, no
event has occurred that, with notice or lapse of time or both, would constitute
a breach or default of Seller thereunder, and to the Knowledge of the Seller, no
event has occurred that, with notice or lapse of time or both, would constitute
a breach or default of any lessor or sublessor, as applicable, thereunder; (iii)
there are no unwritten or oral modifications thereto; (iv) no interest of Seller
therein has been assigned, subleased, mortgaged, deeded in trust, collaterally
assigned or subjected to an Encumbrance (other than Permitted Encumbrances) that
will encumber Buyer’s interest therein following the Closing; and (v) the Seller
has not received or sent any written notices with respect to, and to the
Seller’s Knowledge there are not, any ongoing disputes between the Seller, on
the one hand, and any of the lessors or sublessors, as applicable, with respect
to the Leased Real Property or any Person having rights under or with respect to
any of the Leased Real Property, on the other hand. To the Seller’s Knowledge,
no Leased Real Property is subject to any prime, ground or master lease,
mortgage, deed of trust or other Lien or interest which would entitle the
interest holder to materially interfere with or disturb the tenant’s rights
under the Real Property Lease while such tenant is not in default under such
Real Property Lease. To the Seller’s

34



--------------------------------------------------------------------------------




Knowledge, no security deposit or portion thereof deposited by the Seller with
the lessor or sublessor under a Real Property Lease that has been applied in
respect of a breach or default by the Seller that has not been redeposited in
full. Seller is not currently participating in any discussions or written
negotiations regarding termination of any Real Property Lease prior to the
scheduled expiration of such Real Property Lease (whether by reason of a breach
or alleged breach by the tenant or subtenant thereunder or otherwise).
(c) There are no pending or, to the Seller’s Knowledge, threatened condemnation
proceedings relating to the Real Property. The Seller has not granted any
Persons the right to possess or occupy all or any portion of the Seller Real
Property subject to a Real Property Lease (collectively, the “Leased Premises”),
nor as of the Closing Date has AHC California granted any Persons the right to
possess or occupy all or any portion of the AHC Real Property.
(d) Neither Seller nor AHC California has received written notice that any
improvements made by the Seller or any of its Affiliates on any portion of the
Leased Premises or AHC California or any of its Affiliates on any portion of the
AHC Real Property were constructed and made in violation, in any material
respect, of any Governmental Authority approvals issued to the Seller or AHC
California, respectively, in connection therewith, nor that any such
improvements have been operated or maintained in violation, in any material
respect, of any applicable Laws.
(e) Neither the Seller nor any of its Affiliates has received any written notice
that any of Seller’s operation of the Business on any Leased Premises or the AHC
Real Property is in material violation of any applicable zoning ordinance or
other Law applicable to such Leased Real Property or AHC Real Property.
(f) As of the Closing, there are no binding leases or occupancy agreements which
entitle any party to occupy all or any portion of the AHC Property.
(g) The Real Property Leases, together with the AHC Real Property, constitute
all of the real property utilized in the operation of the Business.
Section 3.13    Intellectual Property.
(a) Schedule 3.13(a)(i) of the Disclosure Schedules sets forth an accurate and
complete list of all registered Marks and applications for registration of Marks
included in the Business Intellectual Property (collectively, the “Business
Registered Marks”), Schedule 3.13(a)(ii) of the Disclosure Schedules sets forth
an accurate and complete list of all Patents included in the Business
Intellectual Property (collectively, the “Business Patents”),
Schedule 3.13(a)(iii) of the Disclosure Schedules sets forth an

35



--------------------------------------------------------------------------------




accurate and complete list of all registered Copyrights and all pending
applications for registration of Copyrights included in the Business
Intellectual Property (the “Business Registered Copyrights”), and
Schedule 3.13(a)(iv) of the Disclosure Schedules sets forth an accurate and
complete list of all Domain Names registered by Seller and used in connection
with the Business (collectively, the “Business Domain Names” and, together with
the Business Registered Copyrights, the Business Registered Marks and the
Business Patents, the “Business Registered IP”). No Business Registered IP is
involved in any interference, reissue, reexamination, opposition or cancellation
proceeding. All filing, examination, issuance, post registration and maintenance
fees associated with or required through the Closing Date with respect to any of
the Business Registered IP have been, or prior to the Closing will be, paid.
(b) To the Knowledge of the Seller, none of the products or services
distributed, sold or offered by the Business, nor any technology or materials
used in connection therewith, infringes upon or misappropriates any Intellectual
Property of any third party in any manner that reasonably could be expected to
give rise to a material claim by such third party, and the Seller has not
received within the prior 36 months any written notice asserting that any such
infringement or misappropriation has occurred. To the Knowledge of the Seller,
no third party is misappropriating or infringing in any material respect any
Business Intellectual Property.
(c) Other than (i) Marks containing “A. H. Belo” and “Belo” that are the subject
of the provisions of Section 5.8 of this Agreement (ii) any Intellectual
Property relating to any computer hardware, computer software or other
information technology equipment or systems owned by, or leased or licensed to,
the Parent or any of its Affiliates (other than the Seller), and (iii) any
Intellectual Property that is an Excluded Asset, no Intellectual Property owned,
purported to be owned, or licensed by an Affiliate of Seller is used or held for
use in connection with the Business.
Section 3.14    Taxes.
(a)    To the extent a breach or inaccuracy of any of the following could result
in a liability of the Buyer to any Person, whether as a result of applicable
Law, Contract or otherwise: (i) each of the Seller and each Affiliated Seller
has timely filed, or there have been timely filed on the Seller’s or such
Affiliated Seller’s behalf, all Returns required to be filed with the
appropriate taxing authorities (taking into account any extension of time to
file); (ii) all such Returns filed by the Seller or such Affiliated Seller have
been true, correct and complete in all material respects; (iii) each of the
Seller and each Affiliated Seller has timely paid all Taxes when the same become
due (regardless of whether having been shown as due on any Return); (iv) there
are no Actions,

36



--------------------------------------------------------------------------------




investigations, inquiries or audits with respect to Taxes relating to the
Transferred Assets in progress, nor has the Seller or any Affiliated Seller
received any notice in writing indicating that a Governmental Authority intends
to conduct such an audit or investigation; and (v) neither the Seller nor any
Affiliated Seller has received any written notice or written inquiry from any
jurisdiction where the Seller or such Affiliated Seller does not currently file
Tax Returns with respect to the Transferred Assets to the effect that such
filings may be required or that the Transferred Assets may otherwise be subject
to taxation by such jurisdiction.
(b)    There are no Encumbrances for Taxes upon any of the Transferred Assets
other than Permitted Encumbrances, and there are no Taxes of the Seller or any
Affiliated Seller that could form the basis for an Encumbrance on any of the
Transferred Assets.
(c)    Each of the Seller and each Affiliated Seller has complied with all
applicable Laws relating to record retention with respect to the Transferred
Assets (including, without limitation, to the extent necessary to claim any
exemption from sales tax collection and maintaining adequate and current resale
certificates to support any such claimed exemption).
(d)    No Tax allocation, Tax sharing or Tax indemnity or similar agreement or
arrangement (other than Assumed Contracts) is currently in effect with respect
to the Transferred Assets, the Business or the Seller that would, in any manner,
bind, obligate or restrict the Buyer.
Section 3.15    Environmental Matters.
(a)    Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i)  the Seller, each Affiliated
Seller, the AHC Real Property and the Business are in compliance, and for the
past five years has complied, with all Environmental Laws applicable to the
Transferred Assets or the Business; (iii) Seller and each Affiliated Seller have
obtained in such party’s name all Environmental Permits required to be obtained
under Environmental Laws for the conduct or operation of the Business and the
ownership or use of the Transferred Assets, such Environmental Permits are
valid, in full force and effect, and have not been subject to any proceeding to
revoke or rescind such Environmental Permit in any part, the Seller and each
Affiliated Seller is in compliance with all terms and conditions of such
Environmental Permits, and all such Environmental Permits are listed on Schedule
3.15(a) of the Disclosure Schedules; (iv) there are no written claims pursuant
to any Environmental Law pending or, to the Knowledge of the Seller, threatened,
against the Seller or any Affiliated Seller in

37



--------------------------------------------------------------------------------




connection with the conduct or operation of the Business or the ownership or use
of the Transferred Assets, and no such written claims have been resolved or
discharged in the past five years; and (v) there has been no release or
threatened release of Hazardous Materials in connection with the Transferred
Assets or Business.
(b)    The representations and warranties contained in this Section 3.15 are the
only representations and warranties being made with respect to compliance with
or Liability under Environmental Laws or with respect to any environmental,
health or safety matter, including natural resources, related to the Business,
the Transferred Assets or the Seller’s ownership or operation thereof.
(c)    For purposes of this Agreement:
(i)    “Environmental Laws” means any Laws of any Governmental Authority which
(i) regulate or relate to the protection or cleanup of the environment; the use,
treatment, storage, transportation, handling, disposal or release of Hazardous
Materials, the preservation or protection of waterways, groundwater, drinking
water, air, wildlife, plants or other natural resources, or the health and
safety of persons or property, including without limitation protection of the
health and safety of employees; or (ii) impose Liability or responsibility with
respect to any of the foregoing, including without limitation the Comprehensive
Environmental Response, Compensation and Liability Act (42 U.S.C. § 9601 et
seq.), or any other law of similar effect.
(ii)    “Environmental Permits” means all Permits issued or obtained under any
Environmental Law.
(iii)    “Hazardous Materials” means without limitation: (a) any flammable,
explosive or radioactive materials, radon, asbestos, urea, formaldehyde foam
insulation, polychlorinated biphenyls, petroleum, petroleum constituents,
petroleum products, methane, or pesticides; and/or (b) any "hazardous
substances," "hazardous wastes," "extremely hazardous substances," "toxic
substances," "toxic material," "restricted hazardous waste," "special waste,"
"contamination" or words of similar import under any environmental law,
including, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (42 U.S.C. Section 9601, et.
seq.), the Hazardous Materials Transportation Act, as amended (49 U.S.C. Section
1801, et. seq.), the Solid Waste Disposal Act as amended by the Resource
Conservation and Recovery Act (42 U.S.C. Sections 6901, et. seq.), the Toxic
Substances Control Act, as amended (15 U.S.C. Sections 2601 et seq.), the
Federal Waters Pollution Control Act, as amended (33 U.S.C. 1251 et seq.), the
Safe Drinking Water Act (42 U.S.C. Sections 300f et seq.), and any other state
or local Environmental Laws.

38



--------------------------------------------------------------------------------




Section 3.16    Material Contracts.
(a)    Schedule 3.16 of the Disclosure Schedules lists each of the following
written Contracts (such Contracts as described in this Section 3.16(a) being
“Material Contracts”):
(i)        all Contracts that, by their terms, provide for payment or receipt by
the Seller in connection with the Business of more than $150,000 per year,
including any such Contracts with customers or clients;
(ii)    all Contracts relating to or evidencing indebtedness of the Business or
the Seller in connection with the Business, including grants of security
interests, guarantees or notes;
(iii)    all Contracts that relate to Business that limit or purport to limit
the ability of a Person to compete in any line of business or with any other
Person or in any geographic area or during any period of time, or that restricts
the right of a Person to sell to or purchase from any other Person or to hire
any other Person, or that grants the other party or any other Person “most
favored nation” status or any type of special discount rights;
(iv)    the Real Property Leases;
(v)    all material joint venture, partnership or similar Contracts relating to
the Business; and
(vi)    any other Contract that is material to the Business, taken as a whole.
(b)    The Seller has delivered to the Buyer accurate and complete copies of all
Material Contracts, including all amendments thereto. Except as set forth on
Schedule 3.16(b) of the Disclosure Schedules, each Material Contract that is an
Assumed Contract (i) is valid and binding on the Seller and, to the Knowledge of
the Seller, the counterparties thereto, and is in full force and effect, and
(ii) shall continue in full force and effect upon consummation of the
Transactions, except to the extent that any consents set forth in
Schedule 3.3(a) of the Disclosure Schedules are not obtained. The Seller is not,
nor to the Knowledge of the Seller, no other Person party thereto, is in
material breach of, or material default under, any Material Contract, and no
event has occurred which with notice or lapse of time (or both) would constitute
a material breach or default under any Material Contract.

39



--------------------------------------------------------------------------------




Section 3.17    Customers and Suppliers. Schedule 3.17 of the Disclosure
Schedules sets forth a true and complete list of the names, addresses and total
purchases or sales in dollars, as applicable, of the ten (10) largest
advertising customers to whom the Business has sold products or services during
the year ended December 31, 2012 and the ten (10) largest suppliers or service
providers from whom the Business has purchased supplies or services during the
year ended December 31, 2012. Except as set forth in Schedule 3.17 of the
Disclosure Schedules, the Seller has not received any written or, to the
Knowledge of the Seller, oral statement from any advertising customer or
supplier whose name appears on such list that such customer or supplier will not
continue as an advertising customer or supplier of the Business after the
Closing.
Section 3.18    Inventory. Schedule 3.18 of the Disclosure Schedules lists all
of the Inventory of newsprint as of the Balance Sheet Date. All Inventory of the
Business is of good and merchantable quality and is usable and saleable in the
ordinary course of business, except where the failure of such Inventory to be of
such quality would not reasonably be expected to be material and except for
obsolete materials and materials of below standard quality that have been
written down in the Financial Statements to realizable market value or for which
adequate reserves have been provided therein.
Section 3.19    Brokers. Except for MHT Securities, L.P., the fees and expenses
of which will be paid by the Seller, no broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the Transactions based upon arrangements made by or on behalf of the Seller
or its Affiliates.
Section 3.20    Related Party Transactions. Except as set forth in Schedule 3.20
of the Disclosure Schedules: (a) no Related Party has any direct or indirect
interest of any nature in any of the Transferred Assets; (b) in the three (3)
years prior to the date hereof, no Related Party has entered into, or has had
any direct or indirect financial interest in, any Material Contract; (c) no
Related Party has any claim or right against the Seller related to the Business;
and (d) no Related Party owns or has owned, directly or indirectly, any equity
or other financial or voting interest in any competitor, supplier, licensor,
lessor, distributor, independent contractor or customer of the Business.
Section 3.21    Unlawful Payments. Neither the Seller nor, to the Knowledge of
the Seller, any of its Affiliates or Representatives, in connection with the
Business or the Transferred Assets, has made, directly or indirectly, (a) any
bribe or kickback, illegal political contribution, payment from corporate funds
which was incorrectly recorded on the books and records of the Seller or
unlawful payment from corporate funds to governmental or municipal officials in
their individual capacities for the purpose of affecting their action or the
actions of the jurisdiction which they represent to obtain favorable treatment
in

40



--------------------------------------------------------------------------------




securing business or licenses or to obtain special concessions of any kind
whatsoever, or (b) any illegal payment from corporate funds to obtain or retain
any business.
Section 3.22    Exclusivity of Representations and Warranties.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE BUYER
The Buyer hereby represents and warrants to the Seller as follows:
Section 4.1    Organization and Qualification. The Buyer is a corporation duly
organized, validly existing and in good standing under the laws of Delaware and
has all necessary corporate power and authority to own, lease and operate its
properties and to carry on its business as it is now being conducted. The Buyer
is duly qualified or licensed as a foreign corporation to do business, and is in
good standing, in each jurisdiction where the character of the properties owned,
leased or operated by it or the nature of its business makes such qualification
or licensing necessary, except, in each case, for any such failures that would
not, individually or in the aggregate, reasonably be expected to have a Buyer
Material Adverse Effect.
Section 4.2    Authority. The Buyer has all necessary corporate power and
authority to execute and deliver this Agreement and each of the Ancillary
Agreements to which the Buyer will be a party, to perform its obligations
hereunder and thereunder and to consummate the Transactions. The execution,
delivery and performance by the Buyer of this Agreement and each of the
Ancillary Agreements to which the Buyer will be a party and the consummation by
the Buyer of the Transactions have been duly and validly authorized by all
necessary corporate action. This Agreement has been, and upon their execution
each of the Ancillary Agreements to which the Buyer will be a party will have
been, duly executed and delivered by the Buyer. This Agreement constitutes, and
upon their execution each of the Ancillary Agreements to which the Buyer will be
a party will constitute, the legal, valid and binding obligations of the Buyer
enforceable against the Buyer in accordance with their respective terms, except
as enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general principles of equity (regardless of whether considered in a
proceeding in equity or at law).
Section 4.3    No Conflict; Required Filings and Consents.
(a)    The execution, delivery and performance by the Buyer of this Agreement
and each of the Ancillary Agreements to which the Buyer will be a party, and the
consummation or performance of any of the Transactions, do not and will not:

41



--------------------------------------------------------------------------------




(i)        conflict with or violate the certificate of incorporation, bylaws or
other organizational documents of the Buyer; or
(ii)    conflict with or violate any Law applicable to the Buyer, or by which
any property or asset of the Buyer may be bound or affected;
(iii)    conflict with, result in any breach of, constitute a default (or an
event that, with notice or lapse of time or both, would become a default) under,
require any consent of, or notice to, any Person pursuant to, or give to others
any rights of termination, amendment, acceleration or cancellation of, or allow
the imposition of any fees or penalties pursuant to, any material Contract to
which the Buyer is a party;
except, in the case of clause (ii) and (iii), for any such conflicts,
violations, breaches, defaults or other occurrences that would not, individually
or in the aggregate, reasonably be expected to have a Buyer Material Adverse
Effect.
(b)    The Buyer was not, is not and will not be required to make any filing
with or give any notice to, or to obtain any authorization, approval, order,
permit or consent from, any Governmental Authority in connection with the
execution and delivery of this Agreement or any of the Ancillary Agreements or
the consummation or performance of any of the Transactions.
Section 4.4    Financing. The Buyer has, and shall have at the Closing,
sufficient funds to permit the Buyer to consummate the Transactions, and to pay
all related fees and expenses. Notwithstanding anything to the contrary
contained herein, the parties acknowledge and agree that it shall not be a
condition to the obligations of the Buyer to consummate the Transactions that
the Buyer has sufficient funds for payment of the Purchase Price.
Section 4.5    Brokers. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated hereby based upon arrangements made by or on behalf of
the Buyer.
Section 4.6    Buyer’s Investigation and Reliance with Respect to the Business.
The Buyer is a sophisticated purchaser and has made its own independent
investigation, review and analysis regarding the Business, the Transferred
Assets, the Assumed Liabilities and the Transactions. The Buyer and its
Representatives have been provided with access to the Representatives,
properties, offices, plants and other facilities, books and records of the
Seller and the Affiliated Sellers relating to the Business and other information
that they have requested in connection with their investigation of the Business,
the Transferred Assets, the Assumed Liabilities and the Transactions. The Buyer
is not relying on any

42



--------------------------------------------------------------------------------




statement, representation or warranty, oral or written, express or implied, made
by the Seller or its Affiliates or Representatives, except as expressly set
forth in this Agreement, the Ancillary Agreements and the Disclosure Schedules.
The Buyer acknowledges that, should the Closing occur, the Buyer shall acquire
the Business and the Transferred Assets, on an “as is” and “where is” basis,
except for the representations and warranties expressly set forth in this
Agreement, the Ancillary Agreements and the Disclosure Schedules. No
representation or warranty is made under this Section 4.6 with respect to the
AHC Real Property, which is covered by Section 4.7. No meaning shall be
attributed to or implied from any differences between this Section 4.6 and
Section 4.7 when interpreting this Section 4.6.
Section 4.7    Buyer’s Investigation and Reliance with Respect to the AHC Real
Property.
(a)    The Buyer has been given pursuant to the Confidentiality Agreements and
that certain Confidentiality and License Agreement by and between AHC California
and the Buyer (the “Access Agreement”), or will be given before the Closing Date
pursuant thereto and pursuant to this Agreement, a full opportunity to inspect
and investigate each and every aspect of the AHC Real Property, either
independently or through agents of the Buyer's choosing, including:
(i)        all matters relating to title (including, without limitation, one or
more commitments to issue and owner’s policy of title insurance with respect to
the AHC Real Property issued by the Title Company and copies of each and every
recorded document referred to on Schedule B thereof), together with all
governmental and other legal requirements such as taxes, assessments, zoning,
use permit requirements, and building codes;
(ii)    the physical condition and aspects of the AHC Real Property, including,
without limitation, the interior, the exterior, the square footage within the
improvements on the AHC Real Property, the structure, the paving, the utilities,
and all other physical and functional aspects of the AHC Property, including,
without limitation, an examination for the presence or absence of Hazardous
Materials, which shall be performed or arranged by the Buyer at the Buyer's sole
expense;
(iii)    any easements and/or access rights affecting the AHC Real Property;
(iv)    the AHC Licenses and Permits and any other documents or agreements of
significance affecting the AHC Real Property, including, without limitation

43



--------------------------------------------------------------------------------




the AHC Real Property Disclosure Items, which restrict the use of and require
the demolition of certain parts of the Property; and
(v)    all other matters of material significance affecting the AHC Real
Property or delivered to the Buyer by the Seller and/or any Affiliate of the
Seller in accordance with the Access Agreement or this Agreement.
(b)    THE TRANSACTIONS RELATED TO THE AHC REAL PROPERTY CONTEMPLATED BY THIS
AGREEMENT HAVE BEEN NEGOTIATED AMONG THE PARTIES HERETO, AND THIS AGREEMENT
REFLECTS THE MUTUAL AGREEMENT OF THE PARTIES. OTHER THAN THE MATTERS EXPRESSLY
SET FORTH IN THIS AGREEMENT, THE DISCLOSURE SCHEDULES, ANY DOCUMENT TO BE
DELIVERED AT CLOSING, THE ANCILLARY AGREEMENTS OR IN ANY CERTIFICATE DELIVERED
IN CONNECTION HEREWITH, AS SUCH MAY BE LIMITED BY THE OTHER TERMS AND CONDITIONS
OF THIS AGREEMENT, THE BUYER HAS NOT RELIED UPON AND WILL NOT RELY UPON, EITHER
DIRECTLY OR INDIRECTLY, ANY REPRESENTATION OR WARRANTY OF THE SELLER, ANY
AFFILIATE OF THE SELLER, OR ANY OF THE AGENTS OR REPRESENTATIVES THEREOF IN
CONNECTION WITH THE AHC REAL PROPERTY. OTHER THAN THE MATTERS EXPRESSLY SET
FORTH IN THIS AGREEMENT, THE DISCLOSURE SCHEDULES, ANY DOCUMENT TO BE DELIVERED
AT CLOSING, THE ANCILLARY AGREEMENTS OR IN ANY CERTIFICATE DELIVERED IN
CONNECTION HEREWITH, AS SUCH MAY BE LIMITED BY THE OTHER TERMS AND CONDITIONS OF
THIS AGREEMENT, THE SELLER SPECIFICALLY DISCLAIMS, AND NEITHER IT NOR ANY OTHER
PERSON IS MAKING, ANY REPRESENTATION, WARRANTY OR ASSURANCE WHATSOEVER TO THE
BUYER AND NO OTHER WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER,
EITHER EXPRESS OR IMPLIED, ARE MADE BY THE SELLER OR RELIED UPON BY THE BUYER IN
CONNECTION WITH THE AHC REAL PROPERTY. OTHER THAN THE MATTERS EXPRESSLY SET
FORTH IN THIS AGREEMENT, THE DISCLOSURE SCHEDULES, ANY DOCUMENT TO BE DELIVERED
AT CLOSING, THE ANCILLARY AGREEMENTS OR IN ANY CERTIFICATE DELIVERED IN
CONNECTION HEREWITH, THE SELLER SPECIFICALLY DISCLAIMS, AND NEITHER IT NOR ANY
OTHER PERSON IS MAKING, ANY REPRESENTATION, WARRANTY OR ASSURANCE WHATSOEVER TO
THE BUYER AND NO WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EITHER
EXPRESS OR IMPLIED, ARE MADE BY THE SELLER OR RELIED UPON BY THE BUYER WITH
RESPECT TO THE STATUS OF TITLE TO OR THE MAINTENANCE, REPAIR, CONDITION, DESIGN
OR MARKETABILITY OF THE AHC REAL PROPERTY, OR ANY PORTION THEREOF, INCLUDING BUT
NOT LIMITED TO (a) ANY IMPLIED OR

44



--------------------------------------------------------------------------------




EXPRESS WARRANTY OF MERCHANTABILITY, (b) ANY IMPLIED OR EXPRESS WARRANTY OF
FITNESS FOR A PARTICULAR PURPOSE, (c) ANY IMPLIED OR EXPRESS WARRANTY OF
CONFORMITY TO MODELS OR SAMPLES OF MATERIALS, (d) ANY RIGHTS OF THE BUYER UNDER
APPROPRIATE STATUTES TO CLAIM DIMINUTION OF CONSIDERATION, (e) ANY CLAIM BY THE
BUYER FOR DAMAGES BECAUSE OF DEFECTS, WHETHER KNOWN OR UNKNOWN, WITH RESPECT TO
THE IMPROVEMENTS, AND (f) THE FINANCIAL CONDITION OR PROSPECTS OF THE AHC REAL
PROPERTY. IT IS THE EXPRESS INTENTION OF THE SELLER AND THE BUYER THAT, OTHER
THAN THE MATTERS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE DISCLOSURE
SCHEDULES, ANY DOCUMENT TO BE DELIVERED AT CLOSING, THE ANCILLARY AGREEMENTS OR
IN ANY CERTIFICATE DELIVERED IN CONNECTION HEREWITH, AS SUCH MAY BE LIMITED BY
THE OTHER TERMS AND CONDITIONS OF THIS AGREEMENT, THE AHC REAL PROPERTY WILL BE
CONVEYED AND TRANSFERRED TO THE BUYER IN ITS PRESENT CONDITION AND STATE OF
REPAIR, "AS IS" AND "WHERE IS", WITH ALL FAULTS AND THAT THE PORTION OF THE
PURCHASE PRICE ALLOCABLE TO THE AHC REAL PROPERTY REFLECTS THE STATUS OF THE
CONVEYANCE OF THE AHC REAL PROPERTY AS BEING "AS IS" AND "WHERE IS" AND WITH ALL
FAULTS.
(c)    The Buyer represents that it is a knowledgeable, experienced and
sophisticated buyer, and that it is relying solely on its own expertise and that
of the Buyer's consultants in acquiring the AHC Real Property. The Buyer
acknowledges and agrees that it has had the opportunity to conduct such
inspections, investigations and other independent examinations of the AHC Real
Property and related matters, including but not limited to the physical and
environmental conditions of the AHC Real Property. THE BUYER, WITH THE BUYER'S
COUNSEL, HAS REVIEWED THE DISCLAIMERS AND WAIVERS SET FORTH IN THIS AGREEMENT,
AND UNDERSTANDS THE SIGNIFICANCE AND EFFECT THEREOF. THE BUYER ACKNOWLEDGES AND
AGREES THAT THE DISCLAIMERS AND OTHER AGREEMENTS SET FORTH HEREIN ARE AN
INTEGRAL PART OF THIS AGREEMENT, AND THAT THE SELLER AND/OR ITS AFFILIATES WOULD
NOT HAVE AGREED TO SELL THE AHC REAL PROPERTY TO THE BUYER FOR THE PORTION OF
THE PURCHASE PRICE ALLOCABLE THERETO WITHOUT THE DISCLAIMER AND OTHER AGREEMENTS
SET FORTH IN THIS AGREEMENT. THE TERMS AND CONDITIONS OF THIS SECTION 4.7(c)
WILL EXPRESSLY SURVIVE THE CLOSING, WILL NOT MERGE WITH THE PROVISIONS OF ANY
CLOSING DOCUMENTS.
(d)    No representation or warranty is made under this Section 4.7 with respect
any Transferred Asset (other than the AHC Real Property), which are covered by

45



--------------------------------------------------------------------------------




Section 4.6. No meaning shall be attributed to or implied from any differences
between Section 4.6 and this Section 4.7 when interpreting this Section 4.7.
ARTICLE V
COVENANTS
Section 5.1    Conduct of Business Prior to the Closing. Between the date of
this Agreement and the Closing Date, except in connection with the Office
Relocation or Construction Obligations or unless the Buyer shall otherwise agree
in writing, the Business shall be conducted in all material respects only in the
ordinary course of business and in the same manner as such operations have been
conducted prior to the date of this Agreement, and (x) the Seller shall use its
commercially reasonable efforts to (i) preserve the operations, organization and
goodwill of the Business, (ii) preserve the material business relationships with
customers, suppliers, distributors and others with whom the Seller or its
Affiliates deal in connection with the conduct of the Business in the ordinary
course and (iii) keep available the services of the Business Employees and (y)
AHC California shall use its commercially reasonable efforts to (i) continue to
operate, manage and maintain the AHC Improvements in the ordinary course of
business and in accordance with present practice, subject to ordinary wear and
tear (ii) maintain the policies of insurance currently maintained with respect
to the AHC Land and the AHC Improvements; and (c) not enter into any new
contract for the provision of goods or services to or with respect to the AHC
Property other than in the ordinary course of business, or renew, extend, modify
or replace any of its Contracts unless such contract is terminable as of the
Closing Date without payment of any fees or penalty or unless the Buyer
expressly consents thereto in writing, which approval shall not be unreasonably
withheld, delayed or conditioned. Without limiting the foregoing, except as set
forth on Schedule 5.1 or in connection with the Office Relocation or
Construction Obligations, between the date of this Agreement and the Closing
Date, without the prior consent of the Buyer (which consent shall not be
unreasonably withheld, conditioned or delayed), the Seller shall not, and shall
ensure none of its Affiliate shall:
(a)    amend its certificate of incorporation, bylaws or other organizational
documents in a manner that would affect the ability of the Seller or any
Affiliated Seller to consummate the Transactions;
(b)    sell, transfer, pledge, dispose of or otherwise subject to any
Encumbrance (other than Permitted Encumbrances) any Transferred Assets or any
interest therein, other than Inventory sold, used or disposed of in the ordinary
course of business consistent with past practice of the Business;

46



--------------------------------------------------------------------------------




(c)    incur any indebtedness for borrowed money or issue any debt or assume,
guarantee or endorse, or otherwise become responsible for, the obligations of
any Person, or make any loans or advances, in each case affecting the Business
or Transferred Assets;
(d)    (i) adopt a plan of liquidation or dissolution with respect to the
Seller, any Affiliated Seller or in connection with the Business, (ii) merge or
consolidate with, or acquire, any corporation, partnership, limited liability
company, other business organization or division thereof with respect to the
Seller or in connection with the Business or (iii) acquire any assets other than
in the ordinary course of business, in each case with respect to the Seller or
in connection with the Business;
(e)    enter into any Contract that would be a Material Contract if entered into
prior to the date hereof, other than such Contracts entered into or renewed in
the ordinary course of business consistent with past practice;
(f)    amend, waive, modify or consent to the termination of any Material
Contract, other than in the ordinary course of business consistent with past
practice;
(g)    authorize, or make any commitment with respect to, any single capital
expenditure that is in excess of $100,000 or capital expenditures that are, in
the aggregate, in excess of $250,000 for the Business taken as a whole;  
(h)    fail to exercise any rights of renewal with respect to any Leased Real
Property that by its terms would otherwise expire;
(i)    grant or announce any increase in the salaries, bonuses or other benefits
payable to any Business Employees, other than as required by Law, pursuant to
any plans, programs or agreements existing on the date hereof or other ordinary
increases not inconsistent with the past practices of the Business;
(j)    make any change in any method of accounting or accounting practice or
policy in connection with the Business, except as required by GAAP or otherwise
by applicable Law;
(k)    revoke or modify any material Tax election, settle or compromise any
material Tax Liability or file any material Tax Return relating to the Business,
other than on a basis consistent with past practice, in each case to the extent
that doing so could have a Material Adverse Effect on the Taxes of Buyer or its
Affiliates after the Closing Date;

47



--------------------------------------------------------------------------------




(l)    pay, discharge or satisfy any claim, Liability or obligation (absolute,
accrued, asserted or unasserted, contingent or otherwise) relating to the
Business or the Transferred Assets, other than the payment, discharge or
satisfaction, in the ordinary course of business consistent with past practice
of the Business, of Liabilities reflected or reserved against on the Balance
Sheet or subsequently incurred in the ordinary course of business consistent
with past practice of the Business;
(m)     cancel, compromise, waive or release any right or claim relating to the
Business or the Transferred Assets, other than in the ordinary course of
business consistent with past practice with respect to rights or claims that are
not in excess of $100,000 individually or $250,000 in the aggregate;
(n)    commence or settle any Action relating to the Business, the Transferred
Assets or the Assumed Liabilities, other than Actions in which the Seller is the
plaintiff in the ordinary course of business consistent with past practice; or
(o)    announce an intention, enter into any formal or informal agreement or
otherwise make a commitment to do any of the foregoing.
Section 5.2    Covenants Regarding Information.
(a)    From the date hereof until the Closing Date, upon reasonable notice, the
Seller shall afford the Buyer and its Representatives reasonable access to the
properties, offices, plants and other facilities, books and records relating to
the Business, the Transferred Assets or the Assumed Liabilities, and shall
furnish the Buyer with such financial, operating and other data and information
relating to the Business, the Transferred Assets or the Assumed Liabilities as
the Buyer may reasonably request; provided, however, that any access or
furnishing of information shall be conducted at the Buyer’s expense, during
normal business hours, under the supervision of the Seller’s personnel and in
such a manner as not unreasonably to interfere with the normal operations of the
Seller and the Business. Notwithstanding anything to the contrary in this
Agreement, the Seller shall not be required to disclose any information to the
Buyer or its Representatives if such disclosure would, in the Seller’s
reasonable discretion, (i) jeopardize any attorney-client or other legal
privilege, or (ii) contravene any applicable Laws, fiduciary duty or binding
agreement entered into prior to the date hereof or (iii) relate to any
consolidated, combined or unitary Return filed by the Seller or any Affiliate
thereof or any of their respective predecessor entities.
(b)    In order to facilitate the resolution of any claims made by or against or
incurred by the Seller (as it relates to the Business), other than any claim by
or against the Buyer, for a period of seven years after the Closing, the Buyer
shall (i) use commercially

48



--------------------------------------------------------------------------------




reasonable efforts to retain the material books and records relating to the
Business relating to periods prior to the Closing and (ii) upon reasonable
notice, afford the Representatives of the Seller reasonable access (including
the right to make, at the Seller’s expense, photocopies), during normal business
hours, to such books and records that relate to the Business for periods prior
to the Closing; and (iii) furnish the Seller and its Representatives reasonable
assistance (at the Seller’s expense), including access to personnel, in
connection with any such claims and other proceedings; provided, that such
access shall be granted until the later of seven years following the Closing and
the expiration date of the applicable statute of limitations with respect to Tax
matters. Notwithstanding the foregoing, nothing herein shall limit the ability
of the Buyer to destroy any books and records pursuant to the Buyer’s general
internal document retention policies; provided that the Buyer shall notify the
Seller in writing at least 90 days in advance of destroying any such books and
records prior to the seventh anniversary of the Closing Date in order to provide
the Seller the opportunity to copy such books and records in accordance with
this Section 5.2(b). Following the Closing, the Buyer shall furnish the Seller,
its Affiliates and their respective Representatives reasonable assistance (at
the Seller’s expense), including access to personnel, in connection with (1) the
sale of the SoCal Printing Real Property, (2) the Construction Obligations and
(3) the maintenance of information technology services provided to Affiliates of
the Seller by Business Employees and the transition of such services to
employees or contractors of such Affiliates within ninety (90) days following
the Closing Date.
(c)    In order to facilitate the resolution of any Actions or claims made by or
against or incurred by the Buyer, other than any claim by or against the Seller,
for a period of seven years after the Closing, the Seller shall (i) use
commercially reasonable efforts to retain the material books and records
relating to the Business relating to periods prior to the Closing which shall
not otherwise have been delivered to the Buyer; (ii) upon reasonable notice,
afford the Representatives of the Buyer reasonable access (including the right
to make, at the Buyer’s expense, photocopies), during normal business hours, to
such books and records that relate to the Business, the Transferred Assets or
the Assumed Liabilities for periods prior to the Closing and which shall not
otherwise have been delivered to the Buyer; and (iii) furnish the Buyer and its
Representatives reasonable assistance (at the Buyer’s expense), including access
to personnel, in connection with any such claims and other proceedings;
provided, that such access shall be granted until the later of seven years
following the Closing and the expiration date of the applicable statute of
limitations with respect to Tax matters. Notwithstanding the foregoing, nothing
herein shall limit the ability of the Seller to destroy any books and records
pursuant to the Seller’s general internal document retention policies; provided
that the Seller shall notify the Buyer in writing at least 90 days in advance of
destroying any such books and records prior to the seventh

49



--------------------------------------------------------------------------------




anniversary of the Closing Date in order to provide the Buyer the opportunity to
copy such books and records in accordance with this Section 5.2(c).
(d)    On the Closing Date, the Seller will deliver or cause to be delivered to
the Buyer all Books and Records in the possession of the Seller.
Section 5.3    Notification of Certain Matters. Until the Closing, each party
hereto shall promptly notify the other party in writing of any fact, change,
condition, circumstance or occurrence or nonoccurrence of any event of which it
is aware (whether occurring or existing on, prior to or after the date of this
Agreement) that: (a) will or is reasonably likely to result in any of the
conditions set forth in Article VII of this Agreement becoming incapable of
being satisfied, or (b) caused or constitutes a breach of any representation or
warranty made by such party in this Agreement.
Section 5.4    Intercompany Arrangements. All intercompany and intracompany
accounts or contracts between the Business, on the one hand, and the Seller and
its Affiliates, on the other hand, including any leases or other arrangements
with respect to any real property owned by AHC California, shall be cancelled
without any consideration or further Liability to any party and without the need
for any further documentation, immediately prior to the Closing.
Section 5.5     Employee Matters.
(a)    Continuity of Employment for all Business Employees. Effective as of the
Closing Date, the Buyer shall offer employment to each Business Employee, in the
identical geographic location, and with base pay at least equal to his or her
base rate of pay as in effect with respect to such employee immediately prior to
the Closing Date. Business Employees who accept such offers of employment from
the Buyer are referred to herein as “Transferred Employees.” For each Business
Employee who is not a Leave Employee such employment by the Buyer shall commence
and such Business Employee shall become a Transferred Employee effective as of
the Closing Date, and shall be deemed for all purposes to have occurred with no
interruption or break in service. For each Leave Employee, such employment by
Buyer shall commence and such Business Employee shall become a Transferred
Employee on the date such Leave Employee returns to active work. The date a
Business Employee becomes a Transferred Employee, shall be the “Transfer Date”
applicable to such Transferred Employee.
(b)    Service Credit. The Transferred Employees shall receive credit for all
periods of employment and/or service with the Seller and its Affiliates
(including service with predecessor employers, where such credit was provided by
the Seller or its Affiliates) prior to the Closing Date for purposes of
eligibility and vesting (but not for benefit accrual,

50



--------------------------------------------------------------------------------




except for accrual of vacation and severance benefits under the Buyer’s relevant
plans and policies, and as set forth in this Agreement); provided, however, that
such service need not be credited to the extent it would result in a duplication
of benefits. It is understood and agreed that (i) the Buyer’s (or any of its
Affiliate’s) obligation to extend offers of employment to any Business Employees
will not constitute any commitment, Contract or understanding (express or
implied) of any obligation on the part of the Buyer (or any of its Affiliates)
to a post-Closing Date employment relationship of any fixed term or duration or
upon any terms or conditions other than those required hereunder and that the
Buyer (or any of its Affiliates) may establish pursuant to individual offers of
employment, and (ii) employment offered by the Buyer (or any of its Affiliates)
is “at will” and may be terminated by the Buyer (or any of its Affiliates) or by
an employee at any time, with or without cause or advance notice (subject to any
written agreements to the contrary made between the Buyer (or any of its
Affiliates) and an employee).
(c)    Employee Benefits—General. The Seller will pay all terminated Business
Employees all compensation, including salaries, commissions, bonuses, deferred
compensation, severance, insurance, pensions, profit sharing, vacation, sick pay
and other compensation or benefits to which they are entitled for time periods
ending on or before the Closing. Seller is responsible for maintenance and
distribution of benefits accrued under any Employee Plan pursuant to and if
required by the provisions of such plans to Business Employees for the time
period ending on or before the Closing. Neither Buyer nor any of its Affiliates
assumes any Liability for any such benefits nor any fiduciary or administrative
responsibility to account for or dispose of any such accrued benefits under any
Employee Plans. The Seller shall bear the expense of and responsibility for all
Liabilities arising from claims by the Transferred Employees for compensation
and benefits attributable to periods at and prior to the Closing Date under the
Employee Plans maintained by the Seller, and the Buyer shall bear the expense of
and responsibility for all Liabilities arising from claims by the Transferred
Employees for benefits attributable to periods after the Closing Date under the
benefit plans maintained by the Buyer, including any claims under such plans
relating to severance from employment on or after the Closing (including without
limitation any such severance that relates to or results from any failure of the
Buyer to comply with the provisions of this Section 5.5). Except as may be
specifically required by this Agreement or by applicable Law, the Buyer shall
not be obligated to continue to provide any particular employee benefits to any
Transferred Employee.
(d)    Defined Contribution Plans. The Buyer agrees to have in effect as soon as
administratively practicable after the Closing Date, but in no event more than
30 days after the Closing Date, a defined contribution plan or plans with a
salary reduction arrangement that covers Transferred Employees, the terms of
which meet the requirements

51



--------------------------------------------------------------------------------




of Sections 401(a) and 401(k) of the Code (such plan or plans, the “Buyer
Savings Plan”). Each Transferred Employee who is eligible to contribute to the
Seller’s contribution plan (the “Seller Savings Plan”) on the Closing Date shall
be eligible to contribute to the Buyer Savings Plan commencing on the day after
the Closing Date. The Buyer shall use commercially reasonable efforts to cause
Transferred Employees to be permitted to roll over their account balances
(including loan balances) from the Seller Savings Plan accrued through the
Closing Date into their new accounts under the Buyer Savings Plan promptly after
the Closing Date, but in no event later than ninety (90) days after the Closing
Date or in contravention of ERISA or the Code.
(e)    Welfare Benefit Plans.
(i)        Effective as of the Closing Date, the Buyer shall offer the
Transferred Employees and their eligible dependents participation in the group
health plans of the Buyer. With respect to other welfare benefit plans,
including, dental, life insurance, and short- and long-term disability (all of
such welfare plans, including the Buyer’s medical plan described in the previous
sentence, the “Buyer Welfare Benefit Plans”), the Buyer shall offer such other
welfare benefit plans to the Transferred Employees as soon as practicable after
the Closing Date, but in no event more than 30 days after the Closing Date.
Buyer shall use commercially reasonable efforts to cause all waiting periods and
pre-existing condition clauses to be waived under the Buyer Welfare Benefit
Plans for the Transferred Employees and their eligible dependents who were
participating in the welfare benefits plans and programs of the Seller and its
Affiliates immediately prior to the Closing Date. The Buyer shall use
commercially reasonable efforts to cause the Buyer Welfare Benefit Plans to
recognize any out-of-pocket medical and dental expenses incurred by each of the
Transferred Employees and their eligible dependents prior to the Closing Date
and during the calendar year in which the Closing Date occurs for purposes of
determining deductibles and out-of-pocket maximums under the Buyer Welfare
Benefit Plans (the Seller shall provide such information to the Buyer at or
prior to the Closing).
(ii)    The Seller agrees that it shall retain responsibility for all
responsibilities and obligations for continuation coverage under Sections 601 et
seq. of ERISA (“COBRA Obligations”) and any state continuation coverage
requirements to all qualified beneficiaries of covered employees for whom a
“qualifying event” under COBRA occurs at or prior to the Closing.
(iii)    Notwithstanding anything herein to the contrary, with respect to
Transferred Employees and their covered dependents that participate in the
Seller’s Kaiser Permanente HMO medical plan immediately prior to the Closing
(the “Kaiser Employees”), to the extent any Kaiser Employees, in lieu of
participating in the group

52



--------------------------------------------------------------------------------




medical insurance plan of the Buyer, elect COBRA continuation of coverage from
November 1, 2013 through December 31, 2013, the Buyer shall pay on behalf of
such Kaiser Employee directly to the Seller, the associated COBRA continuation
of coverage costs.  The Buyer may require such Kaiser Employee to reimburse the
Buyer for any portion of such payments. Following December 31, 2013, all the
covenants of Section 5.5(e)(i) shall apply with respect to such Kaiser
Employees.
(f)    Vacation Benefits. From and after the Closing Date, the Buyer shall
recognize, and permit the Transferred Employees to use, all of the Transferred
Employees’ accrued and unused vacation days (as set forth in Schedule 3.10(b) of
the Disclosure Schedules) on an unpaid basis. The Buyer shall recognize service
by each Transferred Employee with the Seller and its Affiliates for purposes of
determining entitlement to vacation under the applicable vacation policy of the
Buyer.
(g)    WARN Act. The Buyer agrees to provide any required notice under the
Worker Adjustment Retraining and Notification Act of 1988 (the “WARN Act”) and
any similar state or non-U.S. statute, and otherwise to comply with any such
statute with respect to any “plant closing” or “mass layoff” (as defined in the
WARN Act) or group termination or similar event affecting Business Employees and
occurring after the Closing Date. The Seller agrees to provide any required
notice under the WARN Act, and any similar state or non-U.S. statute, and
otherwise to comply with any such statute with respect to any “plant closing” or
“mass layoff” (as defined in the WARN Act) or group termination or similar event
affecting Business Employees and occurring on or prior to the Closing Date.
(i)    No Third-Party Beneficiaries and No Amendment. Nothing herein express or
implied by this Agreement shall confer upon any Business Employee, or legal
representative thereof, any rights or remedies, including any right to
employment or benefits for any specified period, of any nature or kind
whatsoever, under or by reason of this Agreement. The covenants contained in
this Section 5.5 are agreements solely between the Seller and the Buyer for each
other’s benefit and nothing contained in this Section shall be deemed to be or
construed as amending any Employee Plan.
Section 5.6    Confidentiality.
(a)    Except as otherwise provided herein, each of the parties shall hold, and
shall cause its Representatives to hold, in confidence all documents and
information furnished to it by or on behalf of the other party in connection
with the transactions contemplated hereby pursuant to the terms of (i) the
Confidentiality and Non-Disclosure Agreement, dated as of June 5, 2013, between
Freedom Communications, Inc. and Parent

53



--------------------------------------------------------------------------------




and (ii) the Mutual Non-Disclosure Agreement, dated as of September 23, 2012,
between Freedom Communications, Inc. and Parent (collectively, the
“Confidentiality Agreements”), which shall continue in full force and effect
until the Closing Date, at which time such Confidentiality Agreements and the
obligations of the parties under this Section 5.6 shall terminate; provided,
however, that after the Closing Date, the Confidentiality Agreements shall
terminate only in respect of that portion of the Confidential Information (as
defined in the Confidentiality Agreements) exclusively relating to the
Transactions. If for any reason this Agreement is terminated prior to the
Closing Date, the Confidentiality Agreements shall nonetheless continue in full
force and effect in accordance with its terms.
(b)    For a period of two (2) years following the Closing Date, the Seller
shall not, and the Seller shall cause its Affiliates and the respective
Representatives of the Seller and its Affiliates not to, use for its or their
own benefit or divulge or convey to any third party, any Confidential
Information; provided, however, that the Seller or its Affiliates may furnish
such portion (and only such portion) of the Confidential Information as the
Seller or such Affiliate reasonably determines it is legally obligated to
disclose if: (i) it receives a request to disclose all or any part of the
Confidential Information under the terms of a subpoena, civil investigative
demand or order issued by a Governmental Authority; (ii) to the extent not
inconsistent with such request, it notifies the Buyer of the existence, terms
and circumstances surrounding such request and consults with the Buyer on the
advisability of taking steps available under applicable Law to resist or narrow
such request; (iii) it exercises its commercially reasonable efforts to obtain
an order or other reliable assurance that confidential treatment will be
accorded to the disclosed Confidential Information; and (iv) disclosure of such
Confidential Information is required to prevent the Seller or such Affiliate
from being held in contempt or becoming subject to any other penalty under
applicable Law; provided, further, that the Seller and its Affiliates may, after
giving prior notice to the Buyer, disclose any Confidential Information if such
disclosure is required to be made under applicable securities Law (including the
regulations of any securities exchange). For purposes of this Agreement,
“Confidential Information” consists of all information and data relating to the
Business (including Intellectual Property, customer and supplier lists, pricing
information, marketing plans, market studies, client development plans, business
acquisition plans and all other information or data) or the Transferred Assets,
except for the terms of the Transactions and data or information that is or
becomes available to the public other than as a result of a breach of this
Section 5.6.
(c)    Effective as of the Closing, to the extent assignable, the Seller hereby
assigns to the Buyer all of the Seller’s right, title and interest in and to any
confidentiality agreements entered into by the Seller (or its Affiliates or
Representatives) and each Person (other than the Buyer and its Affiliates and
Representatives) who entered into any such

54



--------------------------------------------------------------------------------




agreement or to whom Confidential Information was provided in connection with
any proposed transaction involving the acquisition or purchase of all or any
portion of the Business or the Transferred Assets. From and after the Closing,
the Seller will take, at the Buyer’s sole expense, all actions reasonably
requested by the Buyer in order to assist in enforcing the rights so assigned.
Section 5.7    Consents and Filings; Further Assurances.
(a)    Each of the parties shall use all commercially reasonable efforts to
take, or cause to be taken, all appropriate action to do, or cause to be done,
all things necessary, proper or advisable under applicable Law or otherwise to
consummate and make effective the Transactions as promptly as practicable,
including to obtain from Governmental Authorities and other Persons all
consents, approvals, authorizations, qualifications and orders as are necessary
for the consummation of the Transactions.
(b)    Each of the parties shall promptly notify the other party of any
communication it or any of its Affiliates receives from any Governmental
Authority relating to the matters that are the subject of this Agreement and
permit the other party to review and comment on in advance any proposed
communication by such party to any Governmental Authority. Neither party to this
Agreement shall agree to participate in any meeting with any Governmental
Authority in respect of any filings, investigation or other inquiry unless it
consults with the other party in advance and, to the extent permitted by such
Governmental Authority, gives the other party the opportunity to attend and
participate at such meeting. Subject to the Confidentiality Agreements, the
parties will coordinate and cooperate fully with each other in exchanging such
information and providing such assistance as the other party may reasonably
request in connection with the foregoing. Subject to the Confidentiality
Agreements, the parties will provide each other with copies of all
correspondence, filings or communications between them or any of their
Representatives, on the one hand, and any Governmental Authority or members of
its staff, on the other hand, with respect to this Agreement and the
transactions contemplated hereby.
(c)    From time to time, at or following the Closing, the Seller, the
Affiliated Sellers and the Buyer shall execute, acknowledge and deliver all such
further conveyances, notices, assumptions and releases and such other
instruments, and shall take such further actions, as may be necessary or
appropriate to assure fully to the Buyer all of the properties, rights, titles,
interests, estates, remedies, powers and privileges intended to be conveyed to
the Buyer under this Agreement and the Ancillary Agreements and to assure fully
to the Seller the assumption of the Liabilities and obligations intended to be
assumed by the Buyer pursuant to this Agreement and the Ancillary Agreements,
and to otherwise

55



--------------------------------------------------------------------------------




make effective as promptly as practicable the transactions contemplated hereby
and thereby.
(d)    The Seller and the Affiliated Sellers shall cooperate in good faith with
the Buyer’s efforts to secure the transfer, reissuance or procurement of the
Environmental Permits, and shall reasonably assist in the transfer or reissuance
of any such applicable Environmental Permits.
(e)    After the Closing, the Seller and the Affiliated Sellers shall cooperate
reasonably (at no cost to the Seller or the Affiliated Sellers) with the Buyer
and the Title Company (including without limitation by promptly executing and
delivering such reasonable and customary documents requested by them) in order
to permit the Buyer to obtain extended coverage and/or additional endorsements
to the Title Policy.
Section 5.8    Use of Names. The Seller is not conveying ownership interest or
granting the Buyer or any Affiliate of the Buyer any license or rights to use
any of the trade names, trademarks, service marks, logos or domain names of any
of the Affiliates of the Seller (including the name “A. H. Belo” or any trade
name, trademark, service mark, logo or domain name incorporating the name
“Belo”), and, after the Closing, the Buyer shall not use, or permit any
Affiliate of the Buyer to use, in any manner any of such trade names,
trademarks, service marks, logos or domain names or any Mark that is confusingly
similar to any of the foregoing; provided that, nothing in this Section 5.8 will
affect the Buyer’s acquisition of the Business Registered IP at the Closing and
its right to use thereafter any Business Registered IP; provided, further, that
nothing in this Section 5.8 will affect the right of the Buyer or any Affiliate
of the Buyer to use, in any manner, any trade names, trademarks, service marks,
logos or domain names or any Mark used by the Buyer or any Affiliate of the
Buyer, in any manner, prior to the date of this Agreement. In the event the
Buyer or any Affiliate of the Buyer violates any of the Buyer’s obligations
under this Section 5.8, the Seller may proceed against the Buyer in law or in
equity for such damages or other relief as a court may deem appropriate. The
Buyer acknowledges that a violation of this Section 5.8 may cause the Seller and
its Affiliates irreparable harm which may not be adequately compensated for by
money damages. The Buyer therefore agrees that in the event of any actual or
threatened violation of this Section 5.8, the Seller shall be entitled, in
addition to other remedies that each may have, to injunctive relief against the
Buyer or such Affiliate of the Buyer to prevent any violations of this
Section 5.8.
Section 5.9    Refunds and Remittances. After the Closing: (a) if the Seller or
any of its Affiliates receive any refund or other amount that is a Transferred
Asset or is otherwise properly due and owing to the Buyer in accordance with the
terms of this Agreement, the Seller promptly (and in any event within thirty
(30) days of receipt) shall

56



--------------------------------------------------------------------------------




remit, or shall cause to be remitted, such amount to the Buyer and (b) if the
Buyer or any of its Affiliates receive any refund or other amount that is an
Excluded Asset or is otherwise properly due and owing to the Seller or any of
its Affiliates in accordance with the terms of this Agreement, the Buyer
promptly (and in any event within thirty (30) days of receipt) shall remit, or
shall cause to be remitted, such amount to the Seller.
Section 5.10    Exclusivity. The Seller and the Affiliated Sellers agree that
between the date of this Agreement and the earlier of the Closing and the
termination of this Agreement, the Seller and the Affiliated Sellers shall not,
and shall take all action necessary to ensure that none of their Affiliates or
any of their respective Representatives shall, directly or indirectly:
(a)    solicit, initiate, consider, encourage or accept any other proposals or
offers from any Person relating to any direct or indirect acquisition or
purchase of all or any portion of the Business or the Transferred Assets,
whether effected by sale of assets, sale of stock, merger or otherwise, other
than inventory to be sold in the ordinary course of business consistent with
past practice of the Business; or
(b)    participate in any discussions, conversations, negotiations or other
communications regarding, or furnish to any other Person any information with
respect to, or otherwise cooperate in any way, assist or participate in,
facilitate or encourage any effort or attempt by any other Person to seek to do
any of the foregoing.
The Seller and the Affiliated Sellers immediately shall cease and cause to be
terminated all existing discussions, conversations, negotiations and other
communications with any Persons conducted heretofore with respect to any of the
foregoing. The Seller shall notify the Buyer promptly, but in any event within
24 hours, orally and in writing if any such proposal or offer, or any inquiry or
other contact with any Person with respect thereto, is made. Any such notice to
the Buyer shall indicate in reasonable detail the identity of the Person making
such proposal, offer, inquiry or other contact and the terms and conditions of
such proposal, offer, inquiry or other contact. The Seller and the Affiliated
Sellers shall not release any Person from, or waive any provision of, any
confidentiality or standstill agreement to which the Seller or an Affiliated
Seller is a party, without the prior written consent of the Buyer.
Section 5.11    No Solicitation.
(a)    The Buyer will not, for a period of two years following the Closing Date
(or, if this Agreement is terminated prior to Closing, for a period of two years
following the date of such termination), without the prior written consent of
the Seller, either alone or in conjunction with any other Person, directly or
indirectly, or through any

57



--------------------------------------------------------------------------------




present or future Affiliates of the Buyer, solicit (other than a solicitation by
general advertisement or job posting) any Person who is an employee of the
Seller or any of its Affiliates, at the date hereof or at any time hereafter
that precedes the Closing or such termination, to terminate his or her
employment with the Seller or such Affiliate, except (i) as expressly permitted
or required by Section 5.5 of this Agreement or (ii) following the Closing, for
Transferred Employees. The Buyer agrees that any remedy at law for any breach by
the Buyer of this Section 5.11 would be inadequate, and that the Seller would be
entitled to injunctive relief in such a case. If it is ever held that this
restriction on the Buyer is too onerous and is not necessary for the protection
of the Seller and its Affiliates, the Buyer agrees that any court of competent
jurisdiction may impose such lesser restrictions which such court may consider
to be necessary or appropriate properly to protect the Seller and its
Affiliates.
(b)    The Seller will not, for a period of two years following the Closing Date
(or, if this Agreement is terminated prior to Closing, for a period of two years
following the date of such termination), without the prior written consent of
the Buyer, either alone or in conjunction with any other Person, directly or
indirectly, or through any present or future Affiliates of the Seller, solicit
(other than a solicitation by general advertisement or job posting) any Person
who is an employee of the Buyer or any of its Affiliates, at the date hereof or
at any time hereafter that precedes the Closing or such termination or any
Transferred Employee, to terminate his or her employment with the Buyer or such
Affiliate. The Seller agrees that any remedy at law for any breach by the Seller
of this Section 5.11 would be inadequate, and that the Buyer would be entitled
to injunctive relief in such a case. If it is ever held that this restriction on
the Seller is too onerous and is not necessary for the protection of the Buyer
and its Affiliates, the Seller agrees that any court of competent jurisdiction
may impose such lesser restrictions which such court may consider to be
necessary or appropriate properly to protect the Buyer and its Affiliates.
Section 5.12    Bulk Transfer Laws. The Buyer hereby waives compliance by the
Seller with the provisions of any so called “bulk transfer laws” of any
jurisdiction in connection with the sale of the Transferred Assets to the Buyer.
Section 5.13    Public Announcements. Subject to Section 5.6 and the
Confidentiality Agreements, the Seller, the Affiliated Sellers and the Buyer
shall consult with one another before issuing, and provide each other a
reasonable opportunity to review and comment upon, any press release or other
public statement with respect to the transactions contemplated hereby, and shall
not issue any such press release or make any such public statement prior to such
consultation, except as required by applicable Law.

58



--------------------------------------------------------------------------------




Section 5.14    Relocation Expenses. The Seller shall reimburse the Buyer for
the costs and expenses actually incurred and paid to third parties by the Buyer
between the Closing and December 31, 2013 related to (a) Rent (as defined in the
Leaseback Agreement), and (b) moving and relocation expenses, including
reasonable space preparation expenses such as painting, carpeting, wiring, phone
setup and data center setup, related to the Office Relocation in accordance with
the Seller’s existing plans for space setup and moving as set forth on Schedule
5.14(b), in each case, up to the maximum amount set forth in the budget attached
hereto as Schedule 5.14(b), less any amounts expended by the Seller related to
the Office Relocation pursuant to the budget set forth on Schedule 5.14(b)
between the date hereof and the Closing. The Buyer shall invoice the Seller
monthly for such reimbursable costs and expenses paid by the Buyer in the
preceding month. Each such invoice shall be accompanied by a statement
reasonably itemized and containing copies of invoices marked paid from any third
party to which such reimbursable costs and expenses were incurred and paid. The
Seller shall pay such itemized and documented reimbursable costs and expenses
within thirty (30) days of receipt of such invoice.
Section 5.15    Buyer’s Release Regarding AHC Real Property.
(a)    Each of the Seller and AHC California is hereby released from all
responsibility and liability to the Buyer regarding the condition (including its
physical condition and its compliance with applicable laws, and the presence in
the soil, air, structures and surface and subsurface waters, of Hazardous
Materials or substances that have been or may in the future be determined to be
toxic, hazardous, undesirable or subject to regulation and that may need to be
specially treated, handled and/or removed from the AHC Real Property under
current or future federal, state and local laws, regulations or guidelines),
valuation, salability or utility of the AHC Real Property, or its suitability
for any purpose whatsoever except to the extent that such responsibility or
liability is the result of the material inaccuracy (if any) of the Seller’s
representations under Article III hereof as limited by the terms and conditions
of this Agreement. In that connection, the Buyer, on behalf of itself, its
successors, assigns and successors-in-interest and such other persons and
entities, waives the benefit of California Civil Code Section 1542, which
provides as follows:

59



--------------------------------------------------------------------------------




"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR."
___________________
Buyer Initials
(b)    The foregoing waiver and release by the Buyer shall survive either
(i) the recordation of the AHC Deed, and shall not be deemed merged into the AHC
Deed upon its recordation, or (ii) any termination of this Agreement.
ARTICLE VI
TAX MATTERS
Section 6.1    Periodic Taxes. All personal property Taxes, real property Taxes
and similar ad valorem obligations levied with respect to the Transferred Assets
for a taxable period that includes (but does not end on) the Closing Date shall
be apportioned between the Seller, on the one hand, and the Buyer, on the other
hand, as of the Closing Date based on the number of days of such taxable period
included in the period ending with and including the Closing Date (with respect
to any such taxable period, the “Pre-Closing Tax Period”), and the number of
days of such taxable period beginning after the Closing Date (with respect to
any such taxable period, the “Post-Closing Tax Period”). The Seller shall be
liable for the proportionate amount of such Taxes that is attributable to the
Pre-Closing Tax Period, except to the extent such Taxes are included in the
calculation of Closing Net Working Capital, and the Buyer shall be liable for
the proportionate amount of such Taxes that is attributable to the Post-Closing
Tax Period. Notwithstanding the foregoing, the Buyer shall be solely liable for
any additional property taxes incurred as a result of the transactions
contemplated by this Agreement, including as a result of a reassessment of the
value of property for property Tax purposes due to a change of ownership. The
Buyer shall be responsible for preparing and filing all such periodic non-income
Tax Returns required to be filed after the Closing Date. With respect to any
such Tax Return that relates to a Straddle Period, the Buyer shall provide the
Seller with a copy of such completed Tax Return and a statement (with which the
Buyer will make available supporting schedules and information) certifying the
amount of Tax shown on such Tax Return that is allocable to the Seller pursuant
to this Section 6.1 at least thirty (30) days prior to the due date (including
any extension thereof) for filing of such Tax Return, and the Seller shall have
the right to review and approve (such approval not to be unreasonably withheld
or delayed) such Tax Return and statement prior to the filing of such Tax
Return. The Buyer and the

60



--------------------------------------------------------------------------------




Seller agree to consult and to attempt in good faith to resolve any issues
arising as a result of the review of such Tax Return and statement. Each of the
Seller, on the one hand, and the Buyer, on the other hand, shall provide
reimbursement to the other party as necessary to give effect to this Section
6.1.
Section 6.2    Refunds. The Seller shall be entitled to retain or, to the extent
actually received by or otherwise available to the Buyer or any of its
Affiliates, receive payment from the Buyer or any of its Affiliates of, any
refund or credit with respect to Taxes (including refunds arising by reason of
amended Tax Returns filed after the Closing, by reason of audit, audit appeals
or assessment protests, or otherwise) that are included in the calculation of
Net Working Capital or that otherwise offset amounts owed to Seller under this
Agreement or that are paid by the Seller, any Affiliated Seller or any of their
Affiliates before or after the Closing relating to the Transferred Assets and
the Business. The Buyer shall be entitled to retain or, to the extent actually
received by the Seller or any of their respective Affiliates, receive payment
from the Seller or any of their respective Affiliates of, any refund or credit
with respect to Taxes (including refunds arising by reason of amended Tax
Returns filed after the Closing or otherwise) that are paid by the Buyer
relating to the Transferred Assets and the Business and are not indemnified by
the Seller. In the event that any refund or credit of Taxes for which a payment
has been made under this Section 6.2 is subsequently reduced or disallowed, the
party that received such payment shall indemnify and hold harmless the other
party for the amount of such reduction or disallowance.
Section 6.3    Tax Cooperation. The Buyer, on the one hand, and the Seller, on
the other hand, agree to furnish or cause to be furnished to each other, upon
request, as promptly as practicable, such information and assistance relating to
the Transferred Assets (including access to Books and Records in such party’s
possession) as is reasonably necessary for the filing of all Tax Returns, the
making of any election relating to Taxes, the preparation for any audit by any
taxing authority and the prosecution or defense of any claim, suit or proceeding
relating to any Tax; provided, however, that, except as provided in Section
2.10, neither the Buyer nor the Seller shall be required to disclose any income
Tax Returns to any Person. Any expenses incurred in furnishing such information
or assistance pursuant to this Section 6.3 shall be borne by the party
requesting it.
Section 6.4    Transfer Taxes. Fifty percent (50%) of all Transfer Taxes imposed
in connection with this Agreement (including Transfer Taxes imposed as a result
of an audit) shall be borne by the Seller and the remaining fifty percent (50%)
of such Transfer Taxes shall be borne by the Buyer. Each of the Seller and the
Buyer shall be entitled to retain or, to the extent actually received by or
otherwise available to the other party or any of its Affiliates, receive payment
from such other party or any of its Affiliates of, fifty

61



--------------------------------------------------------------------------------




percent (50%) of any refund or credit with respect to Transfer Taxes imposed in
connection with this Agreement. Notwithstanding the foregoing, all Transfer
Taxes imposed in connection with the transfer of the AHC Real Property pursuant
to this Agreement shall be borne by the Seller, and the Seller shall be entitled
to any and all refunds or credits with respect to Transfer Taxes imposed in
connection with the transfer of the AHC Real Property pursuant to this
Agreement. The Buyer and the Seller shall cooperate reasonably as permitted by
applicable Law to minimize any applicable Transfer Taxes.
ARTICLE VII
CONDITIONS TO CLOSING
Section 7.1    General Conditions. The respective obligations of the Buyer and
the Seller and the Affiliated Sellers to consummate the Transactions shall be
subject to the fulfillment, at or prior to the Closing, of each of the following
conditions, any of which may, to the extent permitted by applicable Law, be
waived in writing by either party in its sole discretion (provided, that such
waiver shall only be effective as to the obligations of such party):
(a)    No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any Law (whether temporary, preliminary or permanent), that
is then in effect and that enjoins, restrains, conditions, makes illegal or
otherwise prohibits the consummation of the Transactions.
(b)    All material consents of, or registrations, declarations or filings with,
any Governmental Authority legally required for the consummation of the
Transactions shall have been obtained or filed.
Section 7.2    Conditions to Obligations of the Seller The obligations of the
Seller and the Affiliated Sellers to consummate the Transactions shall be
subject to the fulfillment, at or prior to the Closing, of each of the following
conditions, any of which may be waived in writing by the Seller and the
Affiliated Sellers in their sole discretion:
(a)    (i) The Fundamental Representations of the Buyer shall be true and
correct (without giving effect to any limitation or qualification as to
“materiality” (including the word “material”) or “Buyer Material Adverse Effect”
set forth therein) in all material respects both when made and as of the Closing
Date, or in the case of representations and warranties that are made as of a
specified date, such representations and warranties shall be true and correct in
all material respects as of such specified date, and (ii) all other
representations and warranties of the Buyer contained in this Agreement or any
Ancillary Agreement or any schedule, certificate or other document delivered
pursuant hereto or thereto or in connection with the Transactions shall be true
and correct

62



--------------------------------------------------------------------------------




both when made and as of the Closing Date, or in the case of representations and
warranties that are made as of a specified date, such representations and
warranties shall be true and correct as of such specified date, except where the
failure to be so true and correct (without giving effect to any limitation or
qualification as to “materiality” (including the word “material”) or “Buyer
Material Adverse Effect” set forth therein) would not, individually or in the
aggregate, reasonably be expected to have a Buyer Material Adverse Effect. The
Buyer shall have performed all obligations and agreements and complied with all
covenants and conditions required by this Agreement or any Ancillary Agreement
to be performed or complied with by the Buyer prior to or at the Closing. The
Seller shall have received from the Buyer a certificate to the effect set forth
in the preceding sentences, signed by a duly authorized officer thereof.
(b)    The Seller shall have received an executed copy of each of the documents
listed in Section 2.7(c).
Section 7.3    Conditions to Obligations of the Buyer. The obligations of the
Buyer to consummate the Transactions shall be subject to the fulfillment, at or
prior to the Closing, of each of the following conditions, any of which may be
waived in writing by the Buyer in its sole discretion:
(a)    (i) The Fundamental Representations of the Seller shall be true and
correct (without giving effect to any limitation or qualification as to
“materiality” (including the word “material”) or “Material Adverse Effect” set
forth therein) in all material respects both when made and as of the Closing
Date, or in the case of representations and warranties that are made as of a
specified date, such representations and warranties shall be true and correct in
all material respects as of such specified date, and (ii) all other
representations and warranties of the Seller contained in this Agreement or any
Ancillary Agreement or any schedule, certificate or other document delivered
pursuant hereto or thereto or in connection with the Transactions shall be true
and correct both when made and as of the Closing Date, or in the case of
representations and warranties that are made as of a specified date, such
representations and warranties shall be true and correct as of such specified
date, except where the failure to be so true and correct (without giving effect
to any limitation or qualification as to “materiality” (including the word
“material”) or “Material Adverse Effect” set forth therein) would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each of the Seller and the Affiliated Sellers shall have
performed all obligations and agreements and complied with all covenants and
conditions required by this Agreement or any Ancillary Agreement to be performed
or complied with by the Seller or such Affiliated Seller prior to or at the
Closing. The Buyer shall have received from the Seller a certificate to the
effect set forth in the preceding sentences, signed by a duly authorized officer
thereof.

63



--------------------------------------------------------------------------------




(b)    The Buyer shall have received an executed copy of each of the documents
listed in Section 2.7(b).
(c)    There shall not have occurred any change, event or development or
prospective change, event or development that, individually or in the aggregate,
has had or is reasonably likely to have a Material Adverse Effect.
(d)    At Closing, the Title Company shall issue to the Buyer or be irrevocably
committed to issue to the Buyer a standard coverage ALTA owner’s form title
policy (the “Title Policy”), in the form of the Buyer’s Pro Forma, provided,
however the Buyer: (i) consents to (x) the recordation of the Deed Restriction
and the Construction Easement before the AHC Deed on the Closing Date (the
“Pre-Deed Recordable Documents”), and (y) the inclusion of the Pre-Deed
Recordable Documents as exceptions to the Title Policy (despite the fact that
the same do not appear in the Buyer’s Pro Forma); and (ii) acknowledges that
despite the inclusion of extended coverage and endorsements in the Buyer’s Pro
Forma, no endorsements or extended coverage shall be conditions to the Buyer’s
obligations under this Agreement, nor shall the failure to obtain same result in
any reduction or set off against the Purchase Price.
ARTICLE VIII
INDEMNIFICATION
Section 8.1    Survival of Representations, Warranties and Covenants. The
representations and warranties of the Seller and the Buyer contained in this
Agreement and any certificate delivered pursuant hereto shall survive the
Closing for a period of fifteen (15) months after the Closing Date. The
covenants and agreements of the Seller and the Affiliated Sellers and the Buyer
contained in this Agreement shall survive the Closing for a period of fifteen
(15) months after the Closing Date, except for those covenants and agreements
that by their terms contemplate performance in whole or in part after the
Closing, which shall remain in full force and effect for a period of fifteen
(15) months following the date by which such covenant or agreement is required
to be performed. The survival periods set forth herein are in lieu of, and the
parties expressly waive, any otherwise applicable statute of limitations.
Notwithstanding the foregoing, the representations and warranties set forth in:
(a) Section 3.1 (Organization and Qualification), Section 3.2 (Authority),
Section 3.4(a) (Transferred Assets), Section 3.19 (Brokers), Section 4.1
(Organization and Qualification), Section 4.2 (Authority), and Section 4.5
(Brokers) (such representations and warranties, collectively, the “Fundamental
Representations”) and any representation in the case of fraud shall survive
indefinitely; and (b) Section 3.14 (Taxes) (such representations and warranties,
the “Tax Representations”), shall survive until the close of business on the
expiration date of the applicable statute of

64



--------------------------------------------------------------------------------




limitations with respect to the Tax Liabilities in question (giving effect to
any waiver, mitigation or extension thereof).
Section 8.2    Indemnification by the Seller. The Seller shall save, defend,
indemnify and hold harmless the Buyer and its Affiliates, officers, directors,
employees, agents, successors and assigns (collectively, the “Buyer Indemnified
Parties”) from and against any and all losses, damages, Liabilities,
deficiencies, claims, interest, awards, judgments, penalties, costs and expenses
(including reasonable attorneys’ fees, costs and other out-of-pocket expenses
incurred in investigating, preparing or defending the foregoing) (hereinafter
collectively, “Losses”) to the extent directly or indirectly resulting from:
(a)    any breach of any representation or warranty made by the Seller contained
in this Agreement, any Ancillary Agreement or any certificate delivered pursuant
hereto (provided, however, that any qualifications or exceptions contained in
such representations and warranties relating to material, materiality, Material
Adverse Effect or similar words and any dollar threshold or standard applicable
thereto shall be disregarded for purposes of the calculation of Losses with
respect to any such breach, but shall not be disregarded for purposes of
determining whether any such representation or warranty is inaccurate or has
been breached);
(b)    any breach of any covenant or agreement by the Seller or any Affiliated
Seller contained in this Agreement or any Ancillary Agreement;
(c)    any Excluded Asset or Excluded Liability; and
(d)    any noncompliance with any fraudulent transfer or applicable bulk
transfer or bulk sales law of any jurisdiction in respect of any of the
Transactions.
Section 8.3    Indemnification by the Buyer. The Buyer shall save, defend,
indemnify and hold harmless the Seller and its Affiliates, officers, directors,
employees, agents, successors and assigns (collectively, the “Seller Indemnified
Parties”) from and against any and all Losses to the extent directly or
indirectly resulting from:
(a)    any breach of any representation or warranty made by the Buyer contained
in this Agreement, any Ancillary Agreement or any certificate delivered pursuant
hereto (provided, however, that any qualifications or exceptions contained in
such representations and warranties relating to material, materiality, Buyer
Material Adverse Effect or similar words and any dollar threshold or standard
applicable thereto shall be disregarded for purposes of the calculation of
Losses with respect to any such breach, but

65



--------------------------------------------------------------------------------




shall not be disregarded for purposes of determining whether any such
representation or warranty is inaccurate or has been breached);
(b)    any breach of any covenant or agreement by the Buyer contained in this
Agreement or any Ancillary Agreement; and
(c)    any Assumed Liability.
Section 8.4    Procedures.
(a)    In order for a Buyer Indemnified Party or Seller Indemnified Party (the
“Indemnified Party”) to be entitled to any indemnification provided for under
this Agreement in respect of, arising out of or involving a Loss or a claim or
demand made by any Person against the Indemnified Party (a “Third Party Claim”),
such Indemnified Party shall deliver notice thereof to the party against whom
indemnity is sought (the “Indemnifying Party”), promptly after receipt by such
Indemnified Party of written notice of the Third Party Claim, describing in
reasonable detail the facts giving rise to any claim for indemnification
hereunder, the amount or method of computation of the amount of such claim (if
known) and such other information with respect thereto as the Indemnifying Party
may reasonably request. The failure to provide such notice, however, shall not
release the Indemnifying Party from any of its obligations under this
Article VIII except to the extent that the Indemnifying Party is materially
prejudiced by such failure.
(b)    The Indemnifying Party shall have the right, upon written notice to the
Indemnified Party within thirty (30) days of receipt of notice from the
Indemnified Party of the commencement of such Third Party Claim that is
exclusively for civil monetary damages at law, to assume the defense thereof at
the expense of the Indemnifying Party with counsel selected by the Indemnifying
Party and reasonably satisfactory to the Indemnified Party. Notwithstanding the
foregoing, the Indemnifying Party shall not be entitled to assume the defense of
(x) any Third Party Claim for equitable or injunctive relief, (y) any Third
Party Claim that would result in the imposition of an Order that could
materially restrict or adversely affect the future activity or conduct of the
Indemnified Party or its Affiliates, or (z) any Third Party Claim that would
impose criminal Liability or damages, and, in each such case, the Indemnified
Party shall have the right to defend, at the expense of the Indemnifying Party,
any such Third Party Claim. The Indemnifying Party shall be liable for the fees
and expenses of counsel employed by the Indemnified Party for any period during
which the Indemnifying Party has failed to assume the defense thereof. If the
Indemnifying Party assumes the defense of such Third Party Claim, the
Indemnified Party shall have the right to employ separate counsel and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of the

66



--------------------------------------------------------------------------------




Indemnified Party; provided, that if in the reasonable opinion of counsel for
the Indemnified Party, there is a conflict of interest between the Indemnified
Party and the Indemnifying Party, the Indemnifying Party shall be responsible
for the reasonable fees and expenses of one counsel to such Indemnified Party in
connection with such defense. If the Indemnifying Party assumes the defense of
any Third Party Claim, the Indemnified Party shall, at the Indemnifying Party’s
expense, cooperate with the Indemnifying Party in such defense and make
available to the Indemnifying Party all witnesses, pertinent records, materials
and information in the Indemnified Party’s possession or under the Indemnified
Party’s control relating thereto as is reasonably required by the Indemnifying
Party. If the Indemnifying Party assumes the defense of any Third Party Claim,
the Indemnifying Party shall not, without the prior written consent of the
Indemnified Party (not to be unreasonably withheld), enter into any settlement
or compromise or consent to the entry of any judgment with respect to such Third
Party Claim if such settlement, compromise or judgment (i) involves a finding or
admission of wrongdoing, (ii) does not include an unconditional written release
by the claimant or plaintiff of the Indemnified Party from all Liability in
respect of such Third Party Claim, or (iii) imposes equitable remedies or any
obligation on the Indemnified Party other than solely the payment of money
damages for which the Indemnified Party will be indemnified hereunder. Whether
or not the Indemnifying Party assumes the defense of a Third Party Claim, the
Indemnified Party shall not admit any Liability with respect to, or settle,
compromise or discharge, or offer to settle, compromise or discharge, such Third
Party Claim without the Indemnifying Party’s prior written consent (not to be
unreasonably withheld). Notwithstanding the foregoing, the Indemnifying Party
shall not be entitled to control any claim relating to Taxes of the Indemnified
Party for any period ending after the Closing Date and shall not be entitled to
settle, either administratively or after the commencement of litigation, any
claim for Taxes which could adversely affect the Liability of the Indemnified
Party for Taxes for any period after the Closing Date, without the prior written
consent of the Indemnified Party (not to be unreasonably withheld); provided,
however, that the Indemnifying Party shall have the right to employ separate
counsel and to participate in any such claim to the extent relating to Taxes for
which is could be liable under this Agreement, and the Indemnified Party shall
not settle, compromise or discharge, or offer to settle, compromise or
discharge, any such claim without the Indemnifying Party’s prior written consent
(not to be unreasonably withheld).
(c)    The Indemnifying Party shall not be entitled to require that any Action
be made or brought against any other Person before Action is brought against it
hereunder by the Indemnified Party.
(d)    In the event any Indemnified Party should have a claim against any
Indemnifying Party hereunder that does not involve a Third Party Claim being
asserted

67



--------------------------------------------------------------------------------




against or sought to be collected from such Indemnified Party, the Indemnified
Party shall deliver notice of such claim promptly to the Indemnifying Party,
describing in reasonable detail the facts giving rise to any claim for
indemnification hereunder, the amount or method of computation of the amount of
such claim (if known) and such other information with respect thereto as the
Indemnifying Party may reasonably request. The failure to provide such notice,
however, shall not release the Indemnifying Party from any of its obligations
under this Article VIII except to the extent that the Indemnifying Party is
materially prejudiced by such failure and shall not relieve the Indemnifying
Party from any other obligation or Liability that it may have to the Indemnified
Party or otherwise than pursuant to this Article VIII. If the Indemnifying Party
does not notify the Indemnified Party within twenty (20) Business Days following
its receipt of such notice that the Indemnifying Party disputes its Liability to
the Indemnified Party hereunder, such claim specified by the Indemnified Party
in such notice shall be conclusively deemed a Liability of the Indemnifying
Party hereunder and the Indemnifying Party shall pay the amount of such
Liability to the Indemnified Party on demand. If the Indemnifying Party agrees
that it has an indemnification obligation but asserts that it is obligated to
pay a lesser amount than that claimed by the Indemnified Party, the Indemnifying
Party shall pay such lesser amount promptly to the Indemnified Party, without
prejudice to or waiver of the Indemnified Party’s claim for the difference.
Section 8.5    Limits on Indemnification.
(a)    No claim may be asserted against a party for breach of any
representation, warranty or covenant contained in this Agreement and any
certificate delivered pursuant hereto, unless written notice of such claim is
received by such party, describing in reasonable detail the facts and
circumstances with respect to the subject matter of such claim on or prior to
the date on which the representation, warranty or covenant on which such claim
is based ceases to survive as set forth in Section 8.1, in which case such
representation, warranty or covenant shall survive as to such claim until such
claim has been finally resolved.
(b)    Notwithstanding anything to the contrary contained in this Agreement:
(i)        the maximum aggregate amount of indemnifiable Losses that may be
recovered from the Seller by the Buyer Indemnified Parties pursuant to
Section 8.2(a) or from the Buyer by the Seller Indemnified Parties pursuant to
Section 8.3(a), other than with respect to the Tax Representations, Fundamental
Representations and any representation in the case of fraud, shall be $2,725,000
(the “Cap”);

68



--------------------------------------------------------------------------------




(ii)    the maximum aggregate amount of indemnifiable Losses that may be
recovered from the Seller by the Buyer Indemnified Parties pursuant to Section
8.2(a) or the Buyer by the Seller Indemnified Parties pursuant to Section 8.3(a)
with respect to any Fundamental Representation or Tax Representation shall be
the Purchase Price;
(iii)    other than with respect to the Fundamental Representations, Tax
Representations, and any representation in the case of fraud, the Seller shall
not be liable to any Buyer Indemnified Party for any claim for indemnification
pursuant to Section 8.2(a), and the Buyer shall not be liable to any Seller
Indemnified Party for any claim for indemnification pursuant to Section 8.3(a)
unless and until the aggregate amount of indemnifiable Losses that may be
recovered from the Indemnifying Party with respect to all claims for
indemnification equals or exceeds $200,000 (the “Basket Amount”), in which case
the Indemnifying Party shall be liable only for the Losses in excess of the
Basket Amount; provided, however, that other than with respect to the
Fundamental Representations, Tax Representations and any representation in the
case of fraud, no Losses may be claimed by any Indemnified Party or shall be
reimbursable by the Indemnifying Party or shall be included in calculating the
aggregate Losses for purposes of this clause (ii) other than Losses in excess of
$25,000 (the “Minimum Loss Amount”) resulting from any single claim or
aggregated claims arising out of the same facts, events or circumstances;
(iv)    the Seller shall not be obligated to indemnify any Buyer Indemnified
Party with respect to any Loss to the extent that a specific accrual or reserve
for the amount of such Loss was reflected, on a dollar-for-dollar basis, on the
Closing Statement;
(v)    the Seller shall not be obligated to indemnify any Buyer Indemnified
Party with respect to any Loss to the extent that such matter was reflected as a
Current Liability in the calculation of the adjustment of the Purchase Price, if
any, as finally determined pursuant to Section 2.9; and
(vi)    no party hereto shall have any Liability under any provision of this
Agreement for any punitive, incidental, consequential, special or indirect
damages, including business interruption, diminution of value, loss of future
revenue, profits or income, or loss of business reputation or opportunity
relating to the breach or alleged breach of this Agreement.
(c)    The amount of any and all Losses under this Article VIII shall be
determined net of any insurance or other recoveries actually received by the
Indemnified Party or its Affiliates in connection with the facts giving rise to
the right of

69



--------------------------------------------------------------------------------




indemnification. Each party hereby waives, to the extent permitted under its
applicable insurance policies, any subrogation rights that its insurer may have
with respect to any indemnifiable Losses.
(d)    The Buyer and the Seller and the Affiliated Sellers shall cooperate with
each other with respect to resolving any claim, Liability or Loss for which
indemnification may be required hereunder, including by making, or causing the
applicable Indemnified Party to make, all commercially reasonable efforts to
mitigate any such claim, Liability or Loss. The Buyer and the Seller shall, or
shall cause the applicable Indemnified Party to, use commercially reasonable
efforts to seek full recovery under all insurance policies covering any Loss to
the same extent as they would if such Loss were not subject to indemnification
hereunder.
(e)    Any indemnity with respect to Tax matters shall be limited to Taxes that
are incurred in or attributable to any period, or any portion of any period,
ending on or prior to the Closing Date.
Section 8.6    Assignment of Claims. If any Buyer Indemnified Party receives any
payment from the Seller in respect of any Losses pursuant to Section 8.2 and the
Buyer Indemnified Party could have recovered all or a part of such Losses from a
third party (a “Potential Contributor”) based on the underlying claim asserted
against the Seller, the Buyer Indemnified Party shall assign, on a non-recourse
basis and without any representation or warranty, such of its rights to proceed
against the Potential Contributor as are necessary to permit the Seller to
recover from the Potential Contributor the amount of such payment. If any such
assignment would afford the Potential Contributor any defense to the payment of
the same, such assignment shall not take place and the Buyer Indemnified Party
will, at the Seller’s direction and expense, take all reasonable actions to seek
to recover such claim from such Potential Contributor. Any payment received in
respect of such claim against the Potential Contributor (whether by the Seller
or the relevant Buyer Indemnified Party as provided in the immediately preceding
sentence) shall be distributed, (a) first, to the Buyer Indemnified Party in the
amount of any deductible or similar amount required to be paid by the Buyer
Indemnified Party prior to the Seller being required to make any payment to the
Buyer Indemnified Party plus, in the case of any claim by a Buyer Indemnified
Party as provided in the immediately preceding sentence, the costs and expenses
incurred in investigating, prosecuting, defending or otherwise addressing such
claim, (b) second, to the Seller in an amount equal to the aggregate payments
made by the Seller to the Buyer Indemnified Party in respect of such claim, plus
the costs and expenses incurred in investigating, prosecuting, defending or
otherwise addressing such claim and (c) the balance, if any, to the Buyer
Indemnified Party.

70



--------------------------------------------------------------------------------




Section 8.7    Exclusivity. The parties hereto (on behalf of themselves and the
other Indemnified Parties) acknowledge and agree that, other than claims arising
from fraud and except as set forth in Section 10.13, after the Closing, this
Article VIII will provide the exclusive remedy of the parties hereto for any
breach of any representation, warranty, covenant or other claim (whether in law
or equity) arising out of or relating to the Business, the Transferred Assets,
the Assumed Liabilities, this Agreement, any Ancillary Agreement and/or the
Transactions, and each party (on behalf of itself and the other Indemnified
Parties) waives any other rights and claims arising out of or relating to the
Business, the Transferred Assets, the Assumed Liabilities, this Agreement, any
Ancillary Agreement and/or the Transactions that such party may have against the
other party. The rights and claims waived by the parties, on behalf of
themselves and the other Indemnified Parties, include, without limitation, to
the fullest extent permitted under applicable Law, claims for contribution or
other rights of recovery arising out of or relating to any Law (including, inter
alia, Environmental Law), claims for breach of contract, for breach (negligent
or otherwise) of representation or warranty, and claims for breach of duty.
Section 8.8    Nature of Payments. Any indemnity payments made under this
Article VIII shall be treated for Tax purposes as an adjustment to the Purchase
Price, unless otherwise required by applicable Law. In the event of such
adjustment, the parties shall prepare and file a supplemental asset acquisition
statement on IRS Form 8594 in accordance with the rules under Section 1060 of
the Code and the Treasury regulations promulgated thereunder and Section 2.9 of
this Agreement.
ARTICLE IX
TERMINATION
Section 9.1    Termination. This Agreement may be terminated at any time prior
to the Closing:
(a)    by mutual written consent of the Buyer and the Seller;
(b)    (i) by the Seller, if the Buyer breaches or fails to perform in any
respect any of its representations, warranties or covenants contained in this
Agreement or any Ancillary Agreement and such breach or failure to perform
(A) would give rise to the failure of a condition set forth in Section 7.2,
(B) cannot be or has not been cured within fifteen (15) days following delivery
to the Buyer of written notice of such breach or failure to perform and (C) has
not been waived by the Seller, or (ii) by the Buyer, if the Seller or any
Affiliated Seller breaches or fails to perform in any respect any of its
representations, warranties or covenants contained in this Agreement or any
Ancillary Agreement and such breach or failure to perform (A) would give rise to
the failure of a condition set forth in

71



--------------------------------------------------------------------------------




Section 7.3, (B) cannot be or has not been cured within fifteen (15) days
following delivery to the Seller of written notice of such breach or failure to
perform and (C) has not been waived by the Buyer;
(c)    (i) by the Seller, if any of the conditions set forth in Section 7.1 or
Section 7.2 shall have become incapable of fulfillment prior to October 31, 2013
(the “Termination Date”) or (ii) by the Buyer, if any of the conditions set
forth in Section 7.1 or Section 7.3 shall have become incapable of fulfillment
prior to the Termination Date; provided, that the right to terminate this
Agreement pursuant to this Section 9.1(c) shall not be available if the failure
of the party so requesting termination to fulfill any obligation under this
Agreement shall have been the cause of, or shall have resulted in, the failure
of such condition to be satisfied on or prior to such date;
(d)    by either the Seller or the Buyer if the Closing shall not have occurred
by the Termination Date; provided, that the right to terminate this Agreement
under this Section 9.1(d) shall not be available if the failure of the party so
requesting termination to fulfill any obligation under this Agreement shall have
been the cause of, or shall have resulted in, the failure of the Closing to
occur on or prior to such date; or
(e)    by either the Seller or the Buyer in the event that any Governmental
Authority shall have issued an Order or taken any other action restraining,
enjoining or otherwise prohibiting under applicable Laws the Transactions and
such Order shall have become final and nonappealable; provided, that the party
so requesting termination shall have complied with Section 5.7.
The party seeking to terminate this Agreement pursuant to this Section 9.1
(other than Section 9.1(a)) shall give prompt written notice of such termination
to the other party.
Section 9.2    Effect of Termination. In the event of termination of this
Agreement as provided in Section 9.1, this Agreement shall forthwith become void
and there shall be no Liability on the part of either party except (a) for the
provisions of Sections 3.19 and Section 4.5 relating to broker’s fees and
finder’s fees, Section 5.6 relating to confidentiality, Section 5.13 relating to
public announcements, Section 10.1 relating to fees and expenses, Section 10.4
relating to notices, Section 10.7 relating to third-party beneficiaries,
Section 10.8 relating to governing law, Section 10.9 relating to submission to
jurisdiction and this Section 9.2 and (b) that nothing herein shall relieve
either party from Liability for any prior breach of this Agreement or any
agreement made as of the date hereof or subsequent thereto pursuant to this
Agreement.

72



--------------------------------------------------------------------------------




ARTICLE X
GENERAL PROVISIONS
Section 10.1    Fees and Expenses. At the Closing, the Seller shall pay (a)
one-half of any escrow fee payable to the Title Company in its capacity as the
escrow agent, (b)  the premium for the standard ALTA portion of the premium
associated with the Title Policy, (c) recording fees in connection with the Deed
Restriction, the Construction Easement, any corrective instruments and any
reconveyance requested hereby, (d) all Transfer Taxes imposed in connection with
the transfer of the AHC Real Property, pursuant to Section 6.4, (e) one-half of
the cost of the Survey, and (f) any additional costs and charges customarily
charged to sellers in accordance with common escrow practices in the county in
which the Property is located, other than those costs and charges specifically
required to be paid by the Buyer hereunder. The Buyer shall pay (a) one-half of
any escrow fee payable to the Title Company in its capacity as the escrow agent,
(b) the premium for the ALTA and extended coverage portions of the Title Policy
and the costs of any endorsements the Buyer may require, if any, (c) the
recording fees required in connection with the transfer of the AHC Real Property
to Buyer, (d) one-half of the cost of the Survey, (e) any supplemental taxes
assessed against the AHC Real Property as a result of the transaction
contemplated hereby and (f) any additional costs and charges customarily charged
to buyers in accordance with common escrow practices in the county in which the
Property is located, other than those costs and charges specifically required to
be paid by the Seller hereunder. Except as otherwise provided herein, all fees
and expenses incurred in connection with or related to this Agreement and the
Ancillary Agreements and the transactions contemplated hereby and thereby shall
be paid by the party incurring such fees or expenses, whether or not such
transactions are consummated. In the event of termination of this Agreement, the
obligation of each party to pay its own expenses will be subject to any rights
of such party arising from a breach of this Agreement by the other.
Section 10.2    Amendment and Modification. This Agreement may not be amended,
modified or supplemented in any manner, whether by course of conduct or
otherwise, except by an instrument in writing specifically designated as an
amendment hereto, signed on behalf of each party.
Section 10.3    Waiver. No failure or delay of a party in exercising any right
or remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct, preclude any other or further exercise thereof or the exercise of any
other right or power. Any agreement on the part of a party to any such waiver
shall be valid only if set forth in a written instrument executed and delivered
by a duly authorized officer on behalf of such party.

73



--------------------------------------------------------------------------------




Section 10.4    Notices. All notices and other communications hereunder shall be
in writing and shall be deemed duly given (a) on the date of delivery if
delivered personally, or if by facsimile, upon written confirmation of receipt
by facsimile, e-mail or otherwise, (b) on the first Business Day following the
date of dispatch if delivered utilizing a next-day service by a recognized
next-day courier or (c) on the earlier of confirmed receipt or the fifth
Business Day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid. All notices hereunder
shall be delivered to the addresses set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice:
(i)        if to the Seller or any Affiliated Seller, to:
A. H. Belo Corporation
508 Young Street
Dallas, Texas 75202-4804
Attention: Chief Financial Officer
Facsimile: (214) 977-8201
with a copy (which shall not constitute notice) to:

Gibson, Dunn & Crutcher LLP
2029 Century Park East
Los Angeles, California 90067-3026
Attention: Mark Lahive
Facsimile: (310) 551-8741
(ii)    if to the Buyer, to:
Freedom Communications Holdings, Inc.
625 North Grand Avenue
Santa Ana, California 92701
Attention: Aaron Kushner
Facsimile: (208) 485-4839
with a copy (which shall not constitute notice) to:

Latham & Watkins LLP
200 Clarendon Street
Boston, Massachusetts 02116
Attention: Johan V. Brigham
Facsimile: (617) 948-6001

74



--------------------------------------------------------------------------------




Section 10.5    Interpretation. When a reference is made in this Agreement to a
Section, Article, Exhibit or Schedule such reference shall be to a Section,
Article, Exhibit or Schedule of this Agreement unless otherwise indicated. The
table of contents and headings contained in this Agreement or in any Exhibit or
Schedule are for convenience of reference purposes only and shall not affect in
any way the meaning or interpretation of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Any capitalized terms used in any Exhibit or Schedule but not otherwise
defined therein shall have the meaning as defined in this Agreement. All
Exhibits and Schedules annexed hereto or referred to herein are hereby
incorporated in and made a part of this Agreement as if set forth herein. The
word “including” and words of similar import when used in this Agreement will
mean “including, without limitation,” unless otherwise specified. The words
“ordinary course of business” and words of similar imports when used in this
Agreement will mean “in the ordinary course of business consistent with past
practice,” unless otherwise specified.
Section 10.6    Entire Agreement. This Agreement (including the Exhibits and
Schedules hereto), the Ancillary Agreements, the Confidentiality Agreements and
the Access Agreement constitute the entire agreement, and supersede all prior
written agreements, arrangements, communications and understandings and all
prior and contemporaneous oral agreements, arrangements, communications and
understandings between the parties with respect to the subject matter hereof and
thereof. Neither this Agreement nor any Ancillary Agreement shall be deemed to
contain or imply any restriction, covenant, representation, warranty, agreement
or undertaking of any party with respect to the transactions contemplated hereby
or thereby other than those expressly set forth herein or therein or in any
document required to be delivered hereunder or thereunder, including, without
limitation, any implied covenants regarding noncompetition or nonsolicitation,
and none shall be deemed to exist or be inferred with respect to the subject
matter hereof. Notwithstanding any oral agreement or course of conduct of the
parties or their Representatives to the contrary, no party to this Agreement
shall be under any legal obligation to enter into or complete the transactions
contemplated hereby unless and until this Agreement shall have been executed and
delivered by each of the parties.
Section 10.7    No Third-Party Beneficiaries. This Agreement shall be binding
upon and inure solely to the benefit of each party hereto, and nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
Person any rights, benefits or remedies of any nature whatsoever under or by
reason of this Agreement, other than with respect to the provisions of Article
VIII, which shall inure to the benefit of the Persons benefiting therefrom who
are intended to be third-party beneficiaries thereof.

75



--------------------------------------------------------------------------------




Section 10.8    Governing Law. This Agreement and all disputes or controversies
arising out of or relating to this Agreement or the transactions contemplated
hereby shall be governed by, and construed in accordance with, the internal laws
of the State of California, without regard to the laws of any other jurisdiction
that might be applied because of the conflicts of laws principles of the State
of California.
Section 10.9    Submission to Jurisdiction. Each of the parties irrevocably
agrees that any legal action or proceeding arising out of or relating to this
Agreement brought by the other parties or their successors or assigns shall be
brought and determined in any California State or federal court sitting in the
City of Los Angeles (or, if such court lacks subject matter jurisdiction, in any
appropriate California State or federal court), and each of the parties hereby
irrevocably submits to the exclusive jurisdiction of the aforesaid courts for
itself and with respect to its property, generally and unconditionally, with
regard to any such action or proceeding arising out of or relating to this
Agreement and the transactions contemplated hereby. Each of the parties agrees
not to commence any action, suit or proceeding relating thereto except in the
courts described above in California, other than actions in any court of
competent jurisdiction to enforce any judgment, decree or award rendered by any
such court in California as described herein. Each of the parties further agrees
that notice as provided herein shall constitute sufficient service of process
and the parties further waive any argument that such service is insufficient.
Each of the parties hereby irrevocably and unconditionally waives, and agrees
not to assert, by way of motion or as a defense, counterclaim or otherwise, in
any action or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby, (a) any claim that it is not personally
subject to the jurisdiction of the courts in California as described herein for
any reason, (b) that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) and (c) that (i) the
suit, action or proceeding in any such court is brought in an inconvenient
forum, (ii) the venue of such suit, action or proceeding is improper or
(iii) this Agreement, or the subject matter hereof, may not be enforced in or by
such courts.
Section 10.10     Disclosure Generally. The fact that any item of information is
disclosed in any Disclosure Schedule shall not be construed to mean that such
information is required to be disclosed by this Agreement. Such information and
the dollar thresholds set forth herein shall not be used as a basis for
interpreting the terms “material” or “Material Adverse Effect” or other similar
terms in this Agreement.
Section 10.11     Personal Liability. This Agreement shall not create or be
deemed to create or permit any personal Liability or obligation on the part of
any direct or indirect

76



--------------------------------------------------------------------------------




stockholder of the Seller or the Buyer or any officer, director, employee,
Representative or investor of any party hereto.
Section 10.12     Assignment; Successors. Neither this Agreement nor any of the
rights, interests or obligations under this Agreement may be assigned or
delegated, in whole or in part, by operation of law or otherwise, by any party
without the prior written consent of, in the case of an assignment or delegation
by the Buyer, the Seller, or, in the case of an assignment or delegation by the
Seller or any Affiliated Seller, the Buyer, and any such assignment without such
prior written consent shall be null and void; provided, however, that the Buyer
may assign this Agreement to any wholly-owned subsidiary of the Buyer without
the prior consent of the Seller if such assignment does not delay or impede the
acquisition of the consents and waivers required to be delivered pursuant to
Section 2.7(b); provided further, that the Seller may assign any of its rights
under this Agreement, including the right to receive the Purchase Price, to one
or more Affiliates of the Seller without the consent of the Buyer; provided
still further, that no assignment shall relieve or limit the assignor’s
obligations hereunder. Subject to the preceding sentence, this Agreement will be
binding upon, inure to the benefit of, and be enforceable by, the parties and
their respective successors and assigns.
Section 10.13     Enforcement. The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached.
Accordingly, each of the parties shall be entitled to specific performance of
the terms hereof, including an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in any California State or federal court sitting in the City of Los
Angeles (or, if such court lacks subject matter jurisdiction, in any appropriate
California State or federal court), this being in addition to any other remedy
to which such party is entitled at law or in equity. Each of the parties hereby
further waives (a) any defense in any action for specific performance that a
remedy at law would be adequate and (b) any requirement under any law to post
security as a prerequisite to obtaining equitable relief.
Section 10.14     Currency. All references to “dollars” or “$” or “US$” in this
Agreement or any Ancillary Agreement refer to United States dollars, which is
the currency used for all purposes in this Agreement and any Ancillary
Agreement.
Section 10.15     Severability. Whenever possible, each provision or portion of
any provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable Law or rule

77



--------------------------------------------------------------------------------




in any jurisdiction, such invalidity, illegality or unenforceability shall not
affect any other provision or portion of any provision in such jurisdiction, and
this Agreement shall be reformed, construed and enforced in such jurisdiction as
if such invalid, illegal or unenforceable provision or portion of any provision
had never been contained herein.
Section 10.16     Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
Section 10.17     Counterparts; Electronic Signatures. This Agreement may be
executed in one or more counterparts, each of which shall be deemed to be an
original but all of which together shall constitute one and the same instrument
and shall become effective when one or more counterparts have been signed by
each of the parties and delivered to the other party. A facsimile, PDF or other
electronic signature of this Agreement shall be valid and have the same force
and effect as a manually signed original.
Section 10.18     Time of Essence. Time is of the essence with regard to all
dates and time periods set forth or referred to in this Agreement.
Section 10.19     No Presumption Against Drafting Party. Each of the Buyer and
the Seller and the Affiliated Sellers acknowledges that each party to this
Agreement has been represented by counsel in connection with this Agreement and
the Transactions. Accordingly, any rule of law or any legal decision that would
require interpretation of any claimed ambiguities in this Agreement against the
drafting party has no application and is expressly waived.
[The remainder of this page is intentionally left blank.]



78



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Seller and the Affiliated Sellers and the Buyer have
caused this Agreement to be executed as of the date first written above by their
respective officers thereunto duly authorized.
PRESS-ENTERPRISE COMPANY,
a Delaware corporation


By: /s/ Alison K. Engel
Name: Alison Engel
Title: Treasurer and Assistant Secretary
AHC CALIFORNIA PROPERTIES, LLC,
a Delaware limited liability company
By: /s/ Alison K. Engel
Name: Alison Engel
Title: Treasurer and Assistant Secretary
A. H. BELO MANAGEMENT SERVICES, INC.,
a Delaware corporation
By: /s/ Alison K. Engel
Name: Alison Engel
Title: Treasurer and Assistant Secretary

SIGNATURE PAGES TO ASSET PURCHASE AGREEMENT



--------------------------------------------------------------------------------






FREEDOM COMMUNICATIONS HOLDINGS, INC.


By: /s/ Aaron P. Kushner
Name: Aaron P. Kushner
Title: Chief Executive Officer













SIGNATURE PAGES TO ASSET PURCHASE AGREEMENT

